

Execution Version
































LIMITED LIABILITY COMPANY AGREEMENT


OF


PDC MOUNTAINEER, LLC


(A Delaware limited liability company)






Dated as of October 29, 2009














THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS LIMITED LIABILITY
COMPANY AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE FEDERAL OR STATE
SECURITIES LAWS.  SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE
DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS
OR EXEMPTION THEREFROM, AND COMPLIANCE WITH THE OTHER RESTRICTIONS ON TRANSFER
SET FORTH HEREIN.



HOU03:1220675.1
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I GENERAL 
 
 
SECTION 1.1.
Formation and Organization 
 

 
SECTION 1.2.
Name 
 

 
SECTION 1.3.
Principal Office 
 

 
SECTION 1.4.
Registered Office and Registered Agent 
 

 
SECTION 1.5.
Term 
 

 
SECTION 1.6.
Purposes 
 

 
SECTION 1.7.
Powers 
 

 
SECTION 1.8.
Qualification in Other Jurisdictions 
 

 
SECTION 1.9.
Title to Property 
 

 
SECTION 1.10.
Payments of Individual Obligations 
 

 
ARTICLE II MANAGEMENT 
 
 
SECTION 2.1.
Management of the Company by the Board of Managers 
 

 
SECTION 2.2.
Election of Managers 
 

 
SECTION 2.3.
Duties of the Board of Managers 
 

 
SECTION 2.4.
Approval  of the Board of Managers 
 

 
SECTION 2.5.
Board Deadlock 
 

 
SECTION 2.6.
Officers 
 

 
SECTION 2.7.
Chief Executive Officer. 
 

 
SECTION 2.8.
Performance of Duties; Liability of Managers and Officers 
 

 
ARTICLE III MEMBERS
 
 
SECTION 3.1.
Admission of Members 
 

 
SECTION 3.2.
No Liability for Company Obligations 
 

 
SECTION 3.3.
Area of Mutual Interest; Outside Activities of Members and Their Affiliates 
 

 
SECTION 3.4.
No Resignation or Withdrawal by Members 
 

 
SECTION 3.5.
Representations and Warranties of Investor 
 

 
SECTION 3.6.
Representations and Warranties of PDC 
 

 
ARTICLE IV CAPITAL 
 
 
SECTION 4.1.
Units 
 

 
SECTION 4.2.
Sharing Percentages 
 

 
SECTION 4.3.
Capital Contributions 
 

 
SECTION 4.4.
Capital Accounts 
 

 
SECTION 4.5.
Member Loans 
 

 
SECTION 4.6.
No Return of Capital Contributions 
 

 
SECTION 4.7.
Management Incentives 
 

 
ARTICLE V ALLOCATIONS; DISTRIBUTIONS 
 
 
SECTION 5.1.
Allocations of Net Income or Net Loss 
 

 
SECTION 5.2.
Special Allocations 
 

 
SECTION 5.3.
Other Allocation Rules 
 

 
SECTION 5.4.
Allocations of Taxable Income or Loss 
 

 
SECTION 5.5.
Distributions 
 

 
SECTION 5.6.
Tax Distributions 
 

 
SECTION 5.7.
Special PDC Withdrawal 
 

 
ARTICLE VI TRANSFER; WITHDRAWAL; SALE RIGHTS; EXIT EVENTS 
 
 
SECTION 6.1.
Restrictions on Transfer 
 

 
SECTION 6.2.
Involuntary Transfer 
 

 
SECTION 6.3.
Assignees 
 

 
SECTION 6.4.
Substitution 
 

 
SECTION 6.5.
Transfers Initiated by a Member 
 

 
SECTION 6.6.
Transfers Initiated by Third Parties 
 

 
SECTION 6.7.
Conditions to Tag-Along Sales and Drag-Along Sales 
 

 
SECTION 6.8.
Eastern OpCo Drag-Along; Option 
 

 
ARTICLE VII DISSOLUTION; WINDING UP 
 
 
SECTION 7.1.
Dissolution 
 

 
SECTION 7.2.
Winding Up 
 

 
SECTION 7.3.
Application and Distribution of Proceeds of Liquidation 
 

 
SECTION 7.4.
Certificate of Cancellation 
 

 
ARTICLE VIII LIABILITY AND INDEMNIFICATION 
 
 
SECTION 8.1.
No Liability for Company Debts 
 

 
SECTION 8.2.
Indemnification 
 

 
SECTION 8.3.
Advance Payment and Appearance as a Witness 
 

 
SECTION 8.4.
Insurance 
 

 
SECTION 8.5.
Nonexclusivity of Rights 
 

 
SECTION 8.6.
Savings Clause 
 

 
SECTION 8.7.
Company Responsibility for Indemnification Obligations 
 

 
ARTICLE IX CERTAIN TAX MATTERS 
 
 
SECTION 9.1.
Partnership Classification 
 

 
SECTION 9.2.
Tax Returns and Tax Information 
 

 
SECTION 9.3.
Tax Elections 
 

 
SECTION 9.4.
Tax Matters Partner 
 

 
SECTION 9.5.
Withholding 
 

 
SECTION 9.6.
Tax Terminations 
 

 
ARTICLE X BOOKS AND RECORDS; REPORTS 
 
 
SECTION 10.1.
Maintenance of and Access to Books and Records 
 

 
SECTION 10.2.
Bank Accounts 
 

 
SECTION 10.3.
Reports 
 

 
SECTION 10.4.
Fiscal Year 
 

 
ARTICLE XI DEFINITIONS 
 
 
SECTION 11.1.
Definitions 
 

 
SECTION 11.2.
Other Defined Terms 
 

 
SECTION 11.3.
Construction 
 

 
ARTICLE XII MISCELLANEOUS 
 
 
SECTION 12.1.
Notices 
 

 
SECTION 12.2.
Confidentiality 
 

 
SECTION 12.3.
Expenses 
 

 
SECTION 12.4.
Standstill 
 

 
SECTION 12.5.
Non-Solicitation 
 

 
SECTION 12.6.
Entire Agreement 
 

 
SECTION 12.7.
Waiver or Consent 
 

 
SECTION 12.8.
Amendment 
 

 
SECTION 12.9.
Choice of Law 
 

 
SECTION 12.10.Public Announcement

 
SECTION 12.11.Specific Performance

 
SECTION 12.12.Binding Agreement

 
SECTION 12.13.Benefit of Agreement

 
SECTION 12.14.Further Assurances

 
SECTION 12.15.Legal Counsel

 
SECTION 12.16.Counterparts



 
EXHIBITS


Exhibit A – Initial Development Plan and Budget
Exhibit B – Officers
Exhibit C – Members
Exhibit D – Area of Mutual Interest



HOU03:1220675.1                                                                    
 
 

--------------------------------------------------------------------------------

 

LIMITED LIABILITY COMPANY AGREEMENT
 


 
OF
 


 
PDC MOUNTAINEER, LLC
 
This LIMITED LIABILITY COMPANY AGREEMENT OF PDC MOUNTAINEER, LLC, dated and
effective as of October 29, 2009 (this “Agreement”), is entered into by and
between Petroleum Development Corporation, a Nevada corporation (“PDC”), and
LR-Mountaineer Holdings, L.P. a Delaware limited partnership
(“Investor”).  Capitalized terms used herein without definition shall have the
respective meanings assigned to such terms in Article XI.
 
W I T N E S S E T H:
 
WHEREAS, PDC Mountaineer, LLC, (the “Company”) has been formed as a limited
liability company under the laws of the State of Delaware; and
 
WHEREAS, the parties hereto desire to enter into this Agreement to evidence the
admission of each of the Members to the Company and to set forth their agreement
with regard to, among other things, the (i) regulation and management of the
business and affairs of the Company, (ii) making of Capital Contributions to the
Company, (iii) distribution of funds and other assets and the allocation of Net
Income and Net Loss and (iv) Transfer of Interests in the Company; and
 
WHEREAS, as of the date hereof, the Company, Eastern OpCo, JV OpCo, PDC and
Riley Natural Gas Company (“Riley”) are entering into the Services Agreement,
pursuant to which PDC and Riley will provide certain services to the Company;
and
 
WHEREAS, as of the date hereof, the Company, PDC and Investor are entering into
a Contribution Agreement, pursuant to which PDC is agreeing to contribute to the
Company, and the Company is agreeing to acquire from PDC, the Contributed
Assets;
 
NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained from the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I
 
GENERAL
 
SECTION 1.1. Formation and Organization
 
.  The Company has been formed as a Delaware limited liability company by the
filing of the Certificate of Formation of the Company (the “Certificate of
Formation”) on October 26, 2009 in the office of the Secretary of State of the
State of Delaware under and pursuant to the Act. The execution of the
Certificate of Formation by Daniel W. Amidon, in his capacity as an authorized
person, is hereby ratified and confirmed by each of the Members.  Upon the
filing of the Certificate of Formation with the Secretary of State of the State
of Delaware, such Daniel W. Amidon’s powers as an “authorized person” within the
meaning of the Act ceased.  The Members hereby agree that during the term of the
Company, the rights and obligations of the Members with respect to the Company
will be determined in accordance with the terms and provisions of this Agreement
and the Act, except where the Act provides that such rights and obligations
specified in the Act shall apply “unless otherwise provided in a limited
liability company agreement” or words of similar effect and such rights and
obligations are set forth in this Agreement.  Notwithstanding anything herein to
the contrary, Section 18-210 of the Act (entitled “Contractual Appraisal
Rights”) shall not apply or be incorporated into this Agreement.
 
SECTION 1.2. Name
 
.  The name of the Company is “PDC Mountaineer, LLC.”  The business of the
Company shall be conducted under the name “PDC Mountaineer, LLC” or such other
name or names as the Board of Managers may determine from time to time.
 
SECTION 1.3. Principal Office
 
.  The principal office of the Company shall be located at Bridgeport, West
Virginia, or such other place as the Board of Managers shall determine from time
to time.
 
SECTION 1.4. Registered Office and Registered Agent
 
.  The registered office of the Company required by the Act to be maintained in
the State of Delaware shall be the initial registered office named in the
Certificate of Formation or such other office (which need not be a place of
business of the Company) as the Board of Managers may designate from time to
time in the manner provided by Law.  The registered agent of the Company in the
State of Delaware shall be the initial registered agent named in the Certificate
of Formation or such other Person or Persons as the Board of Managers may
designate from time to time.
 
SECTION 1.5. Term
 
.  The existence of the Company commenced as of the date upon which the
Certificate of Formation was filed in the office of the Secretary of State of
the State of Delaware, and the Company shall continue in existence until it is
dissolved in accordance with the provisions of this Agreement, and to the extent
provided under the Act, until its affairs are wound up and the Company is
terminated in accordance with the provisions of this Agreement and the Act.
 
SECTION 1.6. Purposes
 
.  The purposes of the Company, whether carried out by it or through its
subsidiaries, are as follows:
 
(a) to acquire, develop, operate, exploit and maintain oil and natural gas
properties in the areas of the Appalachian Basin described and shown on Schedule
1.1 to the Contribution Agreement (the “Area”); and
 
(b) to engage in other necessary and appropriate activities incidental thereto
that may be lawfully conducted by a limited liability company under the Act.
 
SECTION 1.7. Powers
 
.  Subject to the terms hereof, the Company shall have the power to do any and
all acts necessary, appropriate, proper, advisable, incidental or convenient to,
or in furtherance of, the purposes of the Company set forth in Section 1.6
hereof, including the power to:
 
(a) conduct its business, carry on its operations and have and exercise the
powers granted to a limited liability company by the Act;
 
(b) acquire (by purchase, lease, contribution of property or otherwise), own,
hold, operate, maintain, improve, lease, sell, convey, finance, mortgage,
transfer or dispose of assets of the Company, including any working interests or
other interests in oil and gas properties and other real or personal property
that may be necessary, convenient or incidental to the accomplishment of the
purposes of the Company;
 
(c) enter into the Contribution Agreement and the Services Agreement
(collectively, the “Transaction Agreements”) and perform and carry out its
obligations thereunder and exercise any rights available to it under or in
connection with the same;
 
(d) enter into, perform and carry out other contracts and leases necessary,
convenient or incidental to the accomplishment of the purposes of the Company
and to extend, renew, terminate, modify, amend, waive, execute, acknowledge or
take any other action with respect to any such contracts or leases;
 
(e) hire, appoint, manage and terminate employees and agents of the Company, and
define their duties and fix their compensation;
 
(f) purchase, take, receive, subscribe for or otherwise acquire, own, hold,
vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of, and
otherwise use and deal in and with, shares or other interests in or obligations
of corporations, associations, general or limited partnerships, trusts or
limited liability companies;
 
(g) borrow money and issue evidences of Indebtedness, and to secure the same by
a mortgage, pledge or other lien on the real and personal property of the
Company;
 
(h) lend money for any proper purpose, to invest and reinvest the funds of the
Company, and to take and hold real and personal property for the payment of
funds so loaned or invested;
 
(i) enter into transactions, contracts, agreements or arrangements involving
hedge contracts, derivatives, forwards, swaps or similar contracts;
 
(j) sue and be sued, complain and defend, and participate in administrative or
other proceedings, and to pay, collect, compromise, litigate, arbitrate or
otherwise adjust or settle any and all other claims or demands of or against the
Company;
 
(k) indemnify any Person in accordance with and subject to applicable Law and to
obtain any and all types of insurance; and
 
(l) take all such other actions and to make, execute, acknowledge and file any
and all documents or instruments related to the exercise of any of the foregoing
powers or otherwise necessary, convenient or incidental to the accomplishment of
the purposes of the Company.
 
SECTION 1.8. Qualification in Other Jurisdictions
 
.  The Company shall execute and cause to be filed original or amended articles
and/or certificates and shall take any and all other actions as may be
reasonably necessary to perfect and maintain the status of the Company as a
limited liability company or similar type of entity under the laws of any other
jurisdictions in which the Company engages in business.  At the request of the
Board of Managers, each Member agrees to execute, acknowledge, swear to, and
deliver all certificates and other instruments conforming with this Agreement
that are necessary or appropriate to qualify, continue, and terminate the
Company as a foreign limited liability company or similar type of entity in all
such jurisdictions in which the Company may conduct business.
 
SECTION 1.9. Title to Property
 
.  All property owned by the Company shall be owned by the Company as an entity,
and no Member shall have any ownership interest in such property in its
individual capacity, and each Member’s Interests in the Company shall be
personal property for all purposes.  The Company shall hold title to all of its
property in the name of the Company, not in the name of any Member.
 
SECTION 1.10. Payments of Individual Obligations
 
.  The Company’s credit and assets shall be used solely for the benefit of the
Company, and no asset of the Company shall be Transferred or encumbered for, or
in payment of, any individual obligation of any Member.
 
ARTICLE II
 
MANAGEMENT
 
SECTION 2.1. Management of the Company by the Board of Managers
 
.
 
(a) Management by the Board of Managers.  Except for matters required by this
Agreement to be approved by the Members or as provided in nonwaivable provisions
of the Act, the business and affairs of the Company shall be managed and the
powers of the Company shall be exercised by or under the direction of a board of
managers (the “Board of Managers” or the “Board”).  Each member of the Board of
Managers is referred to herein as a “Manager” and collectively as the
“Managers.”
 
(b) Place of Meetings.  Meetings of the Board of Managers, regular or special,
will be held at such places, either within or without the State of Delaware, as
may be specified by the Board of Managers or the Manager calling the meeting, as
the case may be.  In the absence of specific designation, meetings of the Board
of Managers shall be held at the principal office of the Company.
 
(c) Regular Meetings.  The Board of Managers shall meet on a quarterly basis at
such times and places as may be fixed from time to time by the Board and
communicated to all Managers.  Any and all business may be transacted at any
regular meeting.
 
(d) Special Meetings.  Special meetings of the Board of Managers shall be held
at any time upon the call of any Manager.  If a Manager desires the Company to
take or authorize any action that requires Approval of the Board of Managers,
the Manager shall request that the Board of Managers take action with respect
thereto by so notifying the Board of Managers and describing in such
notification (i) the nature of the transaction or business and (ii) the proposed
course of action recommended by the Manager.  The Manager shall deliver the
notification referred to above, together with any available information that is
reasonably necessary to enable the Board of Managers to consider the
advisability of the proposed course of action, to the Board of Managers a
reasonable period of time prior to the date by which action is to be taken as
proposed therein.  Notice of any such special meeting shall be in writing and
shall be given personally or by facsimile or Electronic Transmission to each
member of the Board of Managers at least three Business Days prior to the date
of the meeting.
 
(e) Attendance at and Notice of Meetings.  Attendance at a meeting of the Board
of Managers shall constitute a waiver of notice of such meeting, except where a
Manager attends a meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened, not authorized by the Agreement or impermissible as a matter
of Law.
 
(f) Quorum.  At all meetings of the Board of Managers, the quorum required for
the transaction of any business shall consist of the presence, either in person
or by proxy, of at least a majority of Managers, including at least one Investor
Designee and at least one PDC Designee.  A meeting at which a quorum is
initially present may continue to transact business, notwithstanding the
withdrawal of Managers; provided, that at least one Investor Designee and at
least one PDC Designee remains present.
 
(g) Voting.  Each Investor Designee will have one vote and each PDC Designee
will have one vote.  All decisions will be made by a majority vote of all the
Managers, including at least one Investor Designee and at least one PDC
Designee, except that, notwithstanding anything to the contrary in this
Agreement, (i) with the exception of the Services Agreement, transactions and
any other matters between the Company and a Member or an Affiliate of such
Member shall require approval solely by the Managers designated by the other
Member, and (ii) any other matters for which this Agreement expressly provides
for approval by the Managers designated by a single Member shall be approved by
the Managers of such single Member.
 
(h) Proxy. Each Board of Managers Designee entitled to vote at a meeting of the
Board of Managers may authorize another Board of Managers Designee appointed by
the same Designating Party to act for such Board of Managers Designee by proxy,
but no such proxy shall be voted or acted upon after 11 months from its date,
unless the proxy provides for a longer period.  A duly executed proxy shall be
irrevocable if it states that it is irrevocable and if, and only as long as, it
is coupled with an interest sufficient in Law to support an irrevocable
power.  A proxy may be made irrevocable regardless of whether the interest with
which it is coupled is an interest in an Interest itself or an interest in the
Company generally.
 
(i) Written Consent.  Any action required or permitted to be taken at any
regular or special meeting of the Board of Managers may be taken without a
meeting, without prior notice, and without a vote, if a consent or consents in
writing, setting forth the action so taken, shall be signed by a majority of all
of the Managers including at least one Investor Designee and at least one PDC
Designee.
 
(j) Telephonic Meetings.  The Board of Managers may hold meetings by means of
conference telephone or similar communications equipment by means of which all
of the Managers participating in the meeting can hear each other, and
participation in such meeting shall constitute attendance and presence in person
at such meeting.
 
(k) Minutes.  All decisions and resolutions of the Board of Managers shall be
reported in the minutes of its meetings, which shall state the date, time and
place of the meeting (or the date of the written consent in the case of a
consent executed in lieu of a meeting), the persons present at the meeting, the
resolutions put to a vote (or the subject of a written consent) and the results
of such voting (or written consent).  The minutes of all meetings of the Board
of Managers shall be circulated to all Managers as soon as practical after each
meeting and shall be kept at the principal office of the Company.
 
(l) Observers.  Each Member shall be entitled to designate one observer (which
may be the same or a different individual from meeting to meeting) (an
“Observer”) to attend meetings of the Board of Managers.
 
SECTION 2.2. Election of Managers
 
.
 
(a) Qualifications.  Each Manager shall be a natural person.  A Manager need not
be a resident of the State of Delaware, a Member or an officer of the Company.
 
(b) Number.  The Board of Managers shall be comprised of six members. Each
Manager shall hold office until a successor shall have been designated in
accordance with the terms of this Agreement.
 
(c) Investor Designees.  Investor shall be entitled to designate three persons
to serve on the Board (each, an “Investor Designee”).  The initial Investor
Designees are Jonathan C. Farber, Townes G. Pressler, Jr. and J. William
Franklin, Jr., each of whom shall commence to serve on the Board as of the date
hereof.
 
(d) PDC Designees.  PDC shall be entitled to designate three persons to serve on
the Board (each, a “PDC Designee”).  The initial PDC Designees are Richard W.
McCullough, Gysle R. Shellum and Barton R. Brookman, each of whom shall commence
to serve on the Board as of the date hereof.
 
(e) Vacancies.  If any member of the Board of Managers designated by Investor or
PDC (in such capacity, the “Designating Party”) pursuant to paragraph (c) or (d)
above (each, a “Board of Managers Designee”) shall cease to serve as a member of
the Board of Managers for any reason, the vacancy resulting thereby shall be
filled by another individual to be designated by that Designating Party.
 
(f) Removal.  Each Board of Managers Designee may be removed and replaced, with
or without cause, at any time by his or her respective Designating Party in such
Designating Party’s sole discretion, but, may not be removed or replaced by any
other means.  A Designating Party who removes one or more of its Board of
Managers Designees from the Board of Managers shall promptly notify the other
Designating Party as to the name of its replacement designee(s).
 
(g) Resignation.  A Manager may resign from the Board of Managers at any time by
giving written notice to the Company and his or her Designating Party.  Such
resignation shall take effect three Business Days following receipt of that
notice or at such later time as shall be specified in the notice.  Unless
otherwise specified in the notice, the acceptance of a resignation shall not be
necessary to make it effective.
 
(h) Compensation.  Mangers shall be entitled to reimbursement from the Company
for reasonable out-of-pocket expenses incurred in connection with attending
meetings of the Board of Managers and fulfilling their duties as Managers, and
the Observer designated by each Member shall be entitled to reimbursement from
the Company for reasonable out-of-pocket expenses incurred in connection with
attending meetings of the Board of Managers, with all of the foregoing subject
to such limitations as may be established by the Board of Managers.  Otherwise,
no Manager is entitled to remuneration for services rendered or goods provided
to the Company in his or her capacity as a Manager.
 
SECTION 2.3. Duties of the Board of Managers
 
.
 
(a) To the fullest extent permitted by the Act, a Manager, in performing his or
her duties and obligations as a Manager under this Agreement, shall be entitled
to act or omit to act at the direction of his or her Designating Party,
considering only such factors, including the separate interests of the
Designating Party, as such Manager or Designating Party chooses to consider, and
any action of such Manager or failure to act, taken or omitted in good faith
reliance on the foregoing provisions shall not, as between the Company and any
other Member, on the one hand, and such Manager or Designating Party, on the
other hand, constitute a breach of any duty (including any fiduciary or other
similar duty, to the extent such exist under the Act or any other applicable
Law) on the part of such Manager or Member to the Company or any other Manager
or Member of the Company; provided that the implied contractual covenant of good
faith and fair dealing is not hereby eliminated.
 
(b) The Members (in their own names and in the name and on behalf of the
Company) hereby:  (i) agree that (A) the terms of this Section 2.3, to the
extent that they modify or limit a duty or other obligation, if any, that a
Manager may have to the Company or any Member under the Act or other applicable
Law, are reasonable in form, scope and content; and (B) the terms of this
Section 2.3 shall control to the fullest extent possible if it is in conflict
with a duty, if any, that a Manager may have to the Company or any Member, under
the Act or any other applicable Law; and (ii) waive to the fullest extent
permitted by the Act, any duty (including any fiduciary or other similar duty,
to the extent such exist under the Act or any other applicable Law), if any,
that a Member may have to the Company or another Member, pursuant to the Act or
any other applicable Law; provided that contractual obligations specified in
this Agreement are not hereby waived and that the implied contractual covenant
of good faith and fair dealing is not hereby eliminated.
 
(c) Each Member (in its own name and in the name and on behalf of the Company),
acknowledges, affirms and agrees that (i) the Member would not be willing to
make an investment in or contribution to the Company, and no Manager designated
by such Member to serve on the Board of Managers would be willing to so serve,
in the absence of this Section 2.3, and (ii) it has reviewed and understands the
provisions of Section 18-1101(c) of the Act.
 
SECTION 2.4. Approval  of the Board of Managers
 
.
 
(a) The Company (or officers or agents acting on its behalf), on its own behalf
or on behalf of any of its subsidiaries, shall not take any action without the
Approval of the Board of Managers; provided, that the Company (or officers or
agents acting on its behalf), on its own behalf or on behalf of any of its
subsidiaries, may, absent the specific Approval of the Board of Managers, take
those actions (i) which are approved by the Board of Managers in connection with
or as part of approving a Development Plan and Budget, (ii) which are in
accordance with the policies set forth by the Board of Managers or with
agreements of the Company or its subsidiaries approved by the Board of Managers,
or (iii) which are delegated to the officers or agents of the Company by the
Board of Managers.
 
(b) Unless otherwise provided by the Board of Managers, the following actions
are the only actions that require approval of the Members:
 
(i) the taking of any action that would make it impossible to carry on the
ordinary business of the Company, including filing for bankruptcy protection;
and
 
(ii) the dissolution the Company.
 
(c) Attached as Exhibit A is the initial development plan and budget for the
Company (the “Initial Development Plan and Budget”) covering the period from the
Closing Date through June 30, 2010.  Thereafter, unless otherwise determined by
the Board of Managers, the Chief Executive Officer of the Company (the “CEO”)
shall propose a development plan and budget for the Company at least 60 days in
advance of the beginning of each such six-month period (each a “Development Plan
and Budget”).
 
SECTION 2.5. Board Deadlock
 
(a) Development Plans and Budgets.
 
(i) In the event that there is a tie vote of the Managers (a “Deadlock”) prior
to the earlier of the end of the Catch-Up Period and December 31, 2011 (the
“Initial Deadlock Period”) regarding approval of a Development Plan and Budget
that is applicable to the Initial Deadlock Period and that is not resolved
through negotiation by the Managers after a period of 60 days, Investor shall be
entitled to suspend the Company’s exploration and drilling activities and all
other cash expenditures of the Company, other than the minimum expenses required
for salaries and benefits of critical employees of the Company and to maintain
the existing operations of the Company (but not exploration, drilling, workover
or similar activities) (a “Suspension”), provided that there has not been an
Investor Default that remains uncured.  In the event that there is a Deadlock
following the Initial Deadlock Period regarding approval of a Development Plan
and Budget that is not resolved through negotiation by the Managers after a
period of 60 days, either Member shall be entitled to effectuate a Suspension,
provided that, in the case of a Suspension sought by Investor, there has not
been an Investor Default or other default on an obligation to make a Capital
Contribution that remains uncured, and in the case of a Suspension sought by
PDC, it has not defaulted on an obligation to make a Capital Contribution that
remains uncured.  During the pendency of a Deadlock with respect to a
Development Plan and Budget, the most recently-approved Development Plan and
Budget shall apply for purposes of prudently maintaining existing operations
(but excluding suspended activities); provided, however, that, unless the Board
of Managers otherwise determines, in no event shall the Company incur any
expenses or pay funds in excess of the Company’s cash flow during a Suspension.
 
(ii) In the event that Suspensions have been in effect for four consecutive
six-month periods, then either Member may (A) Transfer its Interest, subject to
the provisions set forth in Section 6.5 or 6.6 or (B) elect to dissolve the
Company under Section 7.1(d), upon which the non-electing Member will designate
the Liquidator, which designee may be such non-electing Member or an Affiliate
thereof.
 
(iii) To the extent a Suspension would cause the Company to lose its interest in
any lease, then (a) during the Initial Deadlock Period, PDC shall have, and (b)
following the Initial Deadlock Period, the non-suspending Member shall have, the
right to require the Company to promptly distribute the Company’s interest
subject to expiration under such lease to such Member (and such interest in such
lease shall thereafter be deemed excluded from the AMI) so that it may
independently continue such exploration and drilling activities in order to
maintain the expiring interest in such lease.
 
(iv) In the event that Investor effectuates a Suspension during the Initial
Deadlock Period, PDC shall be entitled to make a Capital Contribution (and
receive in respect thereof a corresponding increase in its Units and Sharing
Percentage, without penalty to Investor other than the dilution resulting from
such increase) to fund the suspended activities, and any such amounts shall be
treated as having been contributed pursuant to an approved Development Plan and
Budget; provided, that PDC may not make Capital Contributions of more than
$20 million in the aggregate under this Section 2.5(a)(iv).
 
SECTION 2.6. Officers
 
.
 
(a) Delegation to Officers.  The Board of Managers may delegate to the Company’s
officers or employees any of its powers in any manner it desires.
 
(b) Appointment of Officers.  The officers of the Company shall consist of a
CEO, a Chief Operating Officer (“COO”) and a Secretary.  In addition, the Board
of Managers shall have the authority to elect such other officers, including a
President, Vice Presidents and assistant officers, as it may from time to time
determine.  The Board of Managers may appoint officers at any time.  The
officers shall serve at the pleasure of the Board of Managers, subject to all
rights, if any, of an officer under any contract of employment.  Any individual
may hold any number of offices.  The initial officers of the Company are listed
on Exhibit B.
 
(c) Qualifications.  Each officer of the Company shall be a natural person.  An
officer need not be a resident of the State of Delaware, a Member or a Manager
of the Company.
 
(d) Authority.  Subject to the provisions of this Article II, all officers of
the Company shall have such powers and authority, subject to the direction and
control of the Board of Managers, and shall perform such duties in connection
with the management of the business and affairs of the Company as are provided
in this Agreement, or as may be determined from time to time by resolution of
the Board of Managers.  In addition, except as otherwise expressly provided
herein, each officer shall have such powers and authority as would be incident
to his or her office if he or she served as a comparable officer of a Delaware
corporation.
 
(e) Resignation.  An officer of the Company may resign at any time by giving
written notice to the Board of Managers.  Such resignation shall take effect
upon receipt of that notice or at such later time as shall be specified in the
notice and agreed to by the Board of Managers.  Unless otherwise specified in
the notice, the acceptance of a resignation shall not be necessary to make it
effective.
 
(f) Vacancies.  Any vacancy occurring in an office may be filled by the Board of
Managers.
 
(g) Removal.  Any officer of the Company may be removed by the Board of Managers
in its sole discretion, but such removal shall be without prejudice to the
contract rights, if any, of the officer so removed.  Election as an officer of
the Company shall not of itself create any contract rights.
 
(h) Delegation of Authority.  In the case of any absence of any officer of the
Company or for any other reason that the Board of Managers may deem sufficient,
the Board of Managers may delegate some or all of the powers or duties of such
officer to any other officer for whatever period of time as the Board of
Managers deems appropriate.
 
SECTION 2.7. Chief Executive Officer.
 
(a) Appointment.  Unless otherwise approved by the Board of Managers, from and
after 90 days following the Closing, the CEO shall be a full-time employee of
the Company and shall not be an officer or Affiliate of either Member.
 
(b) Term.  The CEO will hold office until his death, resignation or removal. The
CEO may be removed with or without cause by the Board of Managers.
 
(c) Authority.  Subject to the power and authority of the Board of Managers to
revoke or modify the following or to direct the actions of the CEO, the CEO has
responsibility and authority for:
 
(i) operating and managing the day-to-day business and affairs of the Company in
a manner consistent with the Development Plans and Budgets and within such
parameters as may be established by the Board of Managers;
 
(ii) proposing revisions to the Development Plans and Budgets for submission to
the Board of Managers for approval;
 
(iii) implementing the Development Plans and Budgets as approved by the Board of
Managers and within such parameters as may be established by the Board of
Managers; and
 
(iv) subject to Section 2.4(a), executing bonds, mortgages or other contracts or
instruments on behalf of the Company.
 
The CEO will keep the Board of Managers reasonably informed of his actions.
 
SECTION 2.8. Performance of Duties; Liability of Managers and Officers
 
.  A Manager or an officer shall not be liable to the Company or to any Member
for any loss or damage sustained by the Company or any Member as a result of his
or her carrying out his or her duties as a Manager or officer in good faith,
unless the loss or damage shall have been the result of fraud, intentional or
willful misconduct or a knowing violation of Law by the Manager or officer.
 
ARTICLE III
 
MEMBERS
 
SECTION 3.1. Admission of Members
 
.
 
(a) Each Person identified in Exhibit C is admitted to the Company as a Member.
 
(b) Subject to Section 2.4(a) and Article VI, any Person to which Interests are
issued by the Company after the date hereof shall be admitted to the Company as
a Member on the date of issuance of such Interests.
 
(c) Any Person to which Interests are Transferred as permitted by Article VI
shall be admitted to the Company as a Member on the date upon which such
Transfer has been effected and the requirements set forth in Section 6.4 have
been satisfied.
 
SECTION 3.2. No Liability for Company Obligations
 
.  Without limiting the generality of Article VIII, a Member is not liable for
the debts, obligations and liabilities of the Company, including under a
judgment, decree or order of a court.
 
SECTION 3.3. Area of Mutual Interest; Outside Activities of Members and Their
Affiliates
 
.
 
(a) Each Member hereby agrees to the provisions set forth in Exhibit D hereto.
 
(b) Except as otherwise provided in Exhibit D: (i) no Member or any of its
present or future Affiliates or any of their respective shareholders, partners,
members, directors, managers, officers or employees (each, a “Member Related
Party”) shall be expressly or impliedly restricted or prohibited by virtue of
this Agreement from engaging in other activities or business ventures of any
kind or character whatsoever; (ii) each Member and any Member Related Party
shall have the right to conduct, or to possess a direct or indirect ownership
interest in, activities and business ventures of every type and description;
(iii) no Member or any Member Related Party shall be obligated by virtue of this
Agreement to present any particular business opportunity to the Company, and
each Member and Member Related Party shall have the right to take or pursue any
such opportunity for its own account (individually or as a partner, member,
shareholder, fiduciary or otherwise) or to present or recommend it to any third
party; and (iv) neither the Company nor any Member shall have any rights or
claims by virtue of this Agreement or the relationships created hereby in any
activities or business ventures of (A) in the instance of the Company, a Member
or any Member Related Party, or (B) in the instance of a Member, another Member
or such other Member’s Member Related Party (it being expressly understood and
agreed that any and all such rights and claims are hereby irrevocably waived by
each Member on its behalf and on behalf of the Company).
 
(c) The Members (in their own names and in the name and on behalf of the
Company) expressly:  (i) waive any conflicts of interest or potential conflicts
of interest that may arise by virtue of (A) in the instance of each Member and
its Affiliates, its or their respective activities outside of the AMI, and (B)
in the instance of PDC and its respective Affiliates, their activities with
respect to the Retained Assets, and agree that none of Investor, or its present
or future Affiliates or any of their respective shareholders, partners, members,
directors, managers, officers or employees (each, an “Investor Related Party”),
or PDC, or its present or future Affiliates or any of their respective
shareholders, partners, members, directors, managers, officers or employees
(each, a “PDC Related Party”) shall have any liability to any Member, any
Affiliate thereof, or the Company with respect to such conflicts of interest or
potential conflicts of interest; and (ii) acknowledge and agree that none of (A)
Investor or any Investor Related Party or (B) PDC or any PDC Related Party will
have any duty to disclose to the Company, any other Member or the Board any
business opportunities, whether or not the Company might be interested in such
business opportunity for itself, that are outside of the AMI and, in the
instance of PDC and a PDC Related Party, that pertain to the Retained Assets.
 
(d) The Members (in their own names and in the name and on behalf of the
Company) hereby:  (i) agree that (A) the terms of this Section 3.3 and
Exhibit D, to the extent that they modify or limit a duty or other obligation,
if any, that an Investor Related Party or a PDC Related Party may have to the
Company or another Member under the Act or other applicable Law, are reasonable
in form, scope and content; and (B) the terms of this Section 3.3 and Exhibit D
shall control to the fullest extent possible if it is in conflict with a duty,
if any, that an Investor Related Party or a PDC Related Party may have to the
Company or another Member, the Act or any other applicable Law; and (ii) waive
any duty or other obligation, if any, that an Investor Related Party or a PDC
Related Party may have to the Company or another Member, pursuant to the Act or
any other applicable Law, to the extent necessary to give effect to the terms of
this Section 3.3 and Exhibit D.
 
(e) The Members (in their own names and in the name and on behalf of the
Company) acknowledge, affirm and agree that (i) the execution and delivery of
this Agreement by Investor and by PDC are of material benefit to the Company and
the Members, and that Investor and PDC would not be willing to (A) execute and
deliver this Agreement, and (B) make their agreed Capital Contributions to the
Company, without the benefit of this Section 3.3 and Exhibit D and the agreement
of the parties, thereto; and (ii) they have reviewed and understand the
provisions of Sections 18-1101(b) and (c) of the Act.
 
SECTION 3.4. No Resignation or Withdrawal by Members
 
.  Except in connection with a Transfer of all of its Interest as permitted
under Article VI, no Member shall be entitled to resign or withdraw from the
Company.
 
SECTION 3.5. Representations and Warranties of Investor
 
.  Investor represents and warrants to PDC as follows:
 
(a) Ownership of Investor.  Lime Rock Partners GP V, L.P. is the sole general
partner of and controls Investor and is the sole general partner of Lime Rock
Partners V, L.P.  LRP GP V, Inc. is the sole general partner of and controls
Lime Rock Partners GP V, L.P.  Investor and Lime Rock Partners V, L.P. are
limited partnerships that are directly or indirectly managed and advised by Lime
Rock Management LP.
 
(b) Organization and Good Standing.  Investor is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware, with full partnership power and authority to perform all its
obligations under this Agreement.  Investor is duly qualified to do business as
a foreign entity and is in good standing under the laws of each state or other
jurisdiction that is required by reason of (i) the ownership or use of the
properties owned or used by it, (ii) the nature of the activities conducted by
it or (iii) its participation in, including its satisfying its obligations to,
the Company.  Neither Investor nor any of its Affiliates nor any Lime Rock
Resources Entity owns a Controlling interest in any other Person engaged in oil
or natural gas acquisition, development, operations or exploitation in the Area,
except for a single portfolio company in which an Affiliate of Investor
currently owns less than 25% of the outstanding equity interests and designates
less than a majority of the members of the board of directors (or equivalent
governing body).
 
(c) Authority; No Conflict.
 
(i) Enforceability.  This Agreement constitutes the legal, valid and binding
obligations of Investor, enforceable against Investor in accordance with their
respective terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles, regardless of
whether enforceability is considered in a proceeding at law or in
equity.  Investor has the right, power, authority and capacity to execute and
deliver this Agreement and to perform its obligations hereunder.
 
(ii) No Conflict, etc.  Neither the execution and delivery of this Agreement nor
the consummation or performance of any of the transactions contemplated hereby
will, directly or indirectly (with or without notice or lapse of
time):  (A) contravene, conflict with, or result in a violation of any provision
of the organizational documents of Investor; (B) contravene, conflict with, or
result in a violation of, or give any Governmental Authority or other Person the
right to challenge any of the transactions contemplated by this Agreement or the
Transaction Agreements or to exercise any remedy or obtain any relief under any
Law to which Investor, the Company or its Members, may be subject;
(C) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Authority the right to revoke,
withdraw, suspend, cancel, terminate or modify, any governmental authorization
that is held by Investor; or (D) contravene, conflict with or result in a
violation or breach of any provision of, or give any Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify, any contract (1) under which
Investor has or may acquire any rights, (2) under which Investor has or may
become subject to any obligations or liability or (3) by which Investor or any
of the assets owned or used by it are bound.
 
(iii) Consents and Notices.  Investor is not required to give any notice to or
obtain any approval, consent, ratification, waiver or other authorization of any
Person (including any Governmental Authority) in connection with the execution
and delivery of this Agreement or the consummation or performance of any of the
transactions contemplated by this Agreement or the Transaction Agreements.
 
(d) Availability of Funds.  Investor currently has sufficient immediately
available funds in cash to pay its Initial Capital Contribution and will have
immediately available funds in cash to pay any other amounts payable under this
Agreement when due, including the balance of the Minimum Funding Obligation, all
without any third-party consent or approval required.
 
SECTION 3.6. Representations and Warranties of PDC
 
.  PDC represents and warrants to Investor as follows:
 
(a) Organization and Good Standing.  PDC is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada,
with full corporate power and authority to perform all its obligations under
this Agreement.  PDC is duly qualified to do business as a foreign entity and is
in good standing under the laws of each state or other jurisdiction that is
required by reason of (i) the ownership or use of the properties owned or used
by it, (ii) the nature of the activities conducted by it or (iii) its
participation in, including its satisfying its obligations to, the
Company.  Except for the Drilling Partnerships, neither PDC nor any of its
Affiliates owns a Controlling interest in any other Person engaged in oil or
natural gas acquisition, development, operations or exploitation in the Area.
 
(b) Enforceability.  This Agreement constitutes the legal, valid and binding
obligations of PDC, enforceable against PDC in accordance with their respective
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether enforceability is considered in a proceeding at law or in equity.  PDC
has the right, power, authority and capacity to execute and deliver this
Agreement and to perform its obligations hereunder.
 
ARTICLE IV
 
CAPITAL
 
SECTION 4.1. Units
 
.
 
(a) The Company shall have one class of Interests, which shall be referred to
herein as “Units.”
 
(b) The Units shall be uncertificated.
 
(c) In connection with the Closing, the Company shall issue to PDC and Investor
the number of Units set forth opposite their respective names on Exhibit C
(which Units were calculated at a deemed value of $1,000 per Unit).
 
(d) The Company is authorized to, and shall, issue to Investor Units at $1,000
per Unit for Capital Contributions made by Investor at or following the Closing
in respect of the Minimum Funding Obligation and under Section 4.3(f).
 
(e) Exhibit C sets forth the number of Units owned by each Member as of the date
hereof giving effect to the Capital Contribution of the Contributed Assets under
the Contribution Agreement and Investor’s Initial Capital Contribution. The
Board of Managers shall amend Exhibit C from time to time to reflect any changes
thereto resulting from any additional subscriptions, Transfers or admissions
effected in accordance with this Agreement.
 
(f) Notwithstanding anything to the contrary in this Agreement (but without
duplication), unless the Board of Managers otherwise determines:  (i) Units
shall have a designated value of $1,000 per Unit; (ii) property contributed
in-kind as a Capital Contribution or distributed in-kind shall have a deemed
value that is mutually acceptable to the Member that makes such Capital
Contribution or receives such distribution, on the one hand, and the Managers
that are not designees of such Member, on the other hand; and (iii) Units shall
be issued for Capital Contributions, and redeemed and retired for distributions,
by the Company to a Member (including the Special PDC Withdrawal) (other than
distributions made in accordance with Section 2.5(a)(iii) (Board Deadlock), 5.5
(Distributions), 5.6 (Tax Distributions), 7.3 (Application and Distribution of
Proceeds of Liquidation) and 9.5 (Withholding)), to the extent necessary to
reflect an appropriate change in the Sharing Percentage of the Member that makes
such Capital Contribution or receives such distribution.
 
SECTION 4.2. Sharing Percentages
 
.  The “Sharing Percentage” of each Member at any time shall equal the aggregate
number of Units held by such Member at such time divided by the aggregate number
of Units then outstanding.  The Sharing Percentage of each Member as of the date
hereof is set forth opposite such Member’s name on Exhibit C under the similarly
titled column, as applicable.  In the event of a change in Sharing Percentages,
the Board of Managers shall revise Exhibit C to reflect such change in Sharing
Percentages.
 
SECTION 4.3. Capital Contributions
 
.
 
(a) On the Closing Date, Investor shall be obligated to contribute to the
Company the amount in cash set forth opposite its name on Exhibit C under the
column “Initial Capital Contributions” and PDC shall contribute the Contributed
Assets to the Company in accordance with and subject to the terms of the
Contribution Agreement, which Contributed Assets shall be valued at the Agreed
Value, which is set forth opposite PDC’s name on Exhibit C under the column
“Initial Capital Contributions.” The contributions described in this paragraph
(a) are referred to herein as “Initial Capital Contributions.”  In exchange for
the Initial Capital Contributions, and taking into account the Special PDC
Withdrawal made pursuant to Section 5.7 in connection with the Closing, the
Company shall issue to each of Investor and PDC the number of Units set forth
opposite its name on Exhibit C under the column entitled “Units.”
 
(b) Notwithstanding any other provision of this Agreement, Investor hereby
agrees and commits to make 100% of any and all cash Capital Contributions
provided for herein (except for cash payments required from PDC pursuant to the
terms of the Contribution Agreement (e.g., as a result of Title Defects or
Environmental Defects (as defined in the Contribution Agreement) in the
Contributed Assets)) until the Minimum Funding Obligation is satisfied, and
hereby further agrees and commits to satisfy the Minimum Funding Obligation no
later than December 31, 2011.  PDC shall have no obligation to make any Capital
Contributions to the Company until the Minimum Funding Obligation is satisfied
and except as required by the Contribution Agreement.  After the Catch-Up
Period, additional Capital Contributions shall be funded by the Members in cash
in proportion to their then-existing Sharing Percentages, except as otherwise
expressly provided herein and except as required by the Contribution Agreement.
 
(c) Subject to Section 4.3(b), from time to time after the date hereof, the
Members shall be required to make Capital Contributions to the Company as
capital calls (collectively, “Capital Calls”) to the extent approved by the
Board of Managers or pursuant to an approved Development Plan and Budget.  With
respect to each Capital Call, the Board of Managers shall send a written notice
to each Member that shall state (i) the amount of the Capital Contribution
required of each Member, (ii) the payment date for such Capital Contribution and
(iii) the purposes for which the Capital Contribution proceeds will be utilized
by the Company.  Unless otherwise specified by the Board of Managers, within 20
Business Days after the date of the written notice referred to in the preceding
sentence, each Member required to make a Capital Contribution shall, subject to
the provisions of this Section 4.3, be required to pay the full amount of the
Capital Contribution requested pursuant to such Capital Call by wire transfer of
funds in United States dollars.  Members making additional Capital Contributions
under this Section 4.3 will receive in respect thereof a number of Units equal
to the amount of their respective additional Capital Contributions divided by
$1,000 or such other price per Unit determined by the Board of Managers.
 
(d) If Investor fails for any reason to make a required Capital Contribution
during the Catch-Up Period or fails to satisfy timely the Minimum Funding
Obligation and such failure remains uncured by the later to occur of (x) 10
Business Days after the due date therefor and (y) 2 Business Days after the PDC
Designees have provided written notice of such failure to Investor (such
failure, an “Investor Default”), the Investor shall be in default under this
Agreement.  Effective as of the occurrence of any Investor Default, PDC will
have the right which shall be exercisable for 10 Business Days after the
occurrence of such Investor Default (which shall not be exclusive of other
available remedies at law, including for breach of contract) to elect to
(1) dissolve the Company and wind up its affairs with a Liquidator appointed by
PDC under Section 7.1, (2) advance to the Company the amount of Investor’s
then-due Capital Contribution, which advance shall be treated by the Company and
the Members as a loan from PDC to Investor (an “Investor Sideways Loan”) or (3)
contribute to the Company the amount of Investor’s then-due Capital Contribution
(a “Substitute Contribution”).
 
(i) If PDC elects to make an Investor Sideways Loan, such loan will be (A)
payable on demand and accrue interest at a rate of interest per annum equal to
the lesser of (1) the Prime Rate plus six percent and (2) the highest rate
permitted by applicable Law, and (B) secured by Investor’s Interest in the
Company.  Investor shall execute all documentation and take all action
reasonably requested by PDC to grant and perfect such security
interest.  Investor will not be entitled to any Distributions until such
Investor Sideways Loan is fully repaid.  The portion of distributions which
would otherwise have been distributed or paid to Investor under Articles V and
VII if Investor had funded the amounts for which an Investor Sideways Loan was
made shall instead be paid directly to PDC, and shall be deemed to have been
paid to the Investor and subsequently paid by Investor to PDC, until the
Investor Sideways Loan is fully repaid.
 
(ii) If PDC elects to make a Substitute Contribution, such contribution will be
treated by the Company and the Members as a PDC contribution of 110% of the
amount actually contributed by PDC for all purposes under this Agreement,
including the issuance of Units to PDC in respect thereof (an “Additional PDC
Contribution”).
 
(e) After the Catch-Up Period, if either Member fails for any reason to make a
required Capital Contribution and such failure remains uncured by the later to
occur of (x) 10 Business Days after the due date therefor and (y) 2 Business
Days after the designees on the Board of Managers of the other Member (the
“Non-Defaulting Member”) have provided written notice of such failure to such
Member (such failure, a “Payment Default”), such Member shall be in default
under this Agreement (a “Defaulting Member”).  Effective as of the occurrence of
a Payment Default, the Non-Defaulting Member will have the right which shall be
exercisable for 10 Business Days after the occurrence of such Payment Default
(which shall not be exclusive of other available remedies at law, including for
breach of contract) to advance to the Company the amount of the Defaulting
Member’s then-due Capital Contribution, which advance will be treated by the
Company and the Members as a loan from the Non-Defaulting Member to the
Defaulting Member (a “Sideways Loan”).
 
(i) A Sideways Loan shall be (A) payable on demand and accrue interest at a rate
of interest per annum equal to the lesser of (1) the Prime Rate plus four
percent and (2) the highest rate permitted by applicable Law, and (B) secured by
the Defaulting Member’s Interest in the Company.  The Defaulting Member shall
execute all documentation and take all action reasonably requested by the
Non-Defaulting Member to grant and perfect such security interest.  The
Defaulting Member will not be entitled to any Distributions until such Sideways
Loan is fully repaid, and such loan shall be repayable from that portion of each
distribution or payment made to the Members pursuant to Articles V and VII that
would have been distributed or paid to the Defaulting Member had it made the
Capital Contribution to the Company that was required of (but not made by)
it.  For purposes of adjusting and maintaining the balances of the Defaulting
Member’s Capital Account, (A) the amount of any Sideways Loan made by the
Non-Defaulting Member to the Defaulting Member shall be deemed to have been
contributed to the Company by the Defaulting Member and shall increase the
balance of the Defaulting Member’s Capital Account, and (B) the amount of any
distribution or payment otherwise payable to the Defaulting Member that is paid
to the Non-Defaulting Member in repayment of a Sideways Loan shall be treated as
if such amount had actually been distributed or paid to the Defaulting Member
pursuant to Article V or VII, as the case may be.
 
(f) In the event that PDC elects to take less than $11.5 million in the
Subsequent Special Withdrawal (including if it elects not to take any Subsequent
Special Withdrawal), Investor may elect to make an additional Capital
Contribution by March 31, 2011 in an amount equal to the difference between
$11.5 million and the amount, if any, taken in such Subsequent Special
Withdrawal.
 
SECTION 4.4. Capital Accounts
 
.
 
(a) A separate Capital Account for each Member shall be established and
maintained on the books of the Company in accordance with Treasury Regulations §
1.704-1(b)(2)(iv) and, to the extent not in conflict with such Treasury
Regulations, the provisions of this Agreement.  Each Member shall have a single
Capital Account that reflects all of its Interests, regardless of class or the
time or manner in which acquired.  Upon a Transfer (or Transfer deemed to occur
for tax purposes) of all or part of any Interest, the Capital Account and
Capital Contributions of the transferor attributable to the transferred Interest
shall carry over to the transferee.
 
(b) There will be credited to the Capital Account of each Member (i) the amount
of cash and the initial Book Basis of any property contributed by such Member to
the Company, (ii) such Member’s share of Net Income and any items of income or
gain allocated to such Member pursuant to Sections 5.1 and 5.2, and (iii) the
amount of any liabilities of the Company assumed by such Member or that are
secured by any property distributed to such Member.
 
(c) There will be debited to the Capital Account of each Member (i) the amount
of any cash and the Book Basis of any property distributed by the Company to
such Member, (ii) such Member’s share of Net Loss, and any items of loss or
deduction allocated to such Member pursuant to Sections 5.1 and 5.2, and (iii)
the amount of any liabilities of such Member assumed by the Company or that are
secured by any property contributed by such Member to the Company.
 
SECTION 4.5. Member Loans
 
.  Any Member may, with the Approval of the Board of Managers, loan funds to the
Company.  Loans by a Member to the Company will not be treated as Capital
Contributions but will be treated as debt obligations having such terms as are
Approved by the Board of Managers.
 
SECTION 4.6. No Return of Capital Contributions
 
.  Except as expressly provided herein, a Member shall not be entitled to the
return of any part of its Capital Contributions or to be paid any interest,
salary or draw in respect of its Capital Contributions.  A Capital Contribution
that has not been repaid is not a liability of the Company or any Member.
 
SECTION 4.7. Management Incentives
 
.  The members hereby agree to grant “profits interest” or other equity
incentives (collectively, “Equity Incentives”) to the executive management team
of the Company and its subsidiaries, subject to the following:
 
(a) the aggregate grant of the Equity Incentives shall not exceed 5% of the
fully-diluted Interests;
 
(b) the Equity Incentives shall not entitle the recipients thereof to any voting
or management rights in the Company;
 
(c) the two most senior executives shall receive Equity Incentives in amounts to
be determined by the Board of Managers, and the identity of the other members of
the executive management team that will receive Equity Incentives and the
amounts issued to each will be in the discretion of the Board of Managers in
consultation with the CEO;
 
(d) the Equity Incentives will vest as determined by the Board of Managers,
subject to acceleration upon the occurrence of a Final Exit Event at rates to be
determined by the Board of Managers, which rates may vary based upon the
achievement of rates of return or performance thresholds to be determined by the
Board of Managers;
 
(e) this Agreement shall be amended to the extent necessary to provide for the
Equity Incentives; and
 
(f) the Board of Managers may in its discretion determine to modify any of the
foregoing terms and conditions or impose new terms and conditions with respect
to grants of any or all Equity Incentives, and it may determine to increase the
pool of Equity Incentives available for grant (5% of the fully diluted Interests
as of the Closing) and the participants that are eligible to receive Equity
Incentives.
 
ARTICLE V
 
ALLOCATIONS; DISTRIBUTIONS
 
SECTION 5.1. Allocations of Net Income or Net Loss
 
.  After making the allocations set forth in Section 5.2, for purposes of
maintaining the Capital Accounts, the Company’s items of Net Income and Net Loss
(or items thereof) for each Allocation Year shall be allocated among the Members
in a manner such that the Capital Account of each Member, immediately after
making such allocations is, as nearly as possible, equal (proportionately) to
(a) the amount of distributions that would be made to such Member if the Company
were dissolved, its affairs wound up and its assets sold for cash equal to their
Book Basis (assuming for this purpose only that the Book Basis of an asset that
secures a nonrecourse liability for purposes of Treasury Regulations § 1.1001-2
is no less than the amount of such liability that is allocated to such asset in
accordance with Treasury Regulations § 1.704-2(d)(2)), all Company liabilities
were satisfied (limited with respect to each nonrecourse liability to the Book
Basis of the asset securing such liability), and the net assets of the Company
were distributed in accordance with the second sentence of Section 5.5(a), minus
(b) the sum of such Member’s share of “partnership minimum gain” (as defined in
Treasury Regulations § 1.704-2(b)(2)) and “partner nonrecourse debt minimum
gain” (as defined in Treasury Regulations § 1.704-2(i)(2)).
 
SECTION 5.2. Special Allocations
 
.  Notwithstanding Section 5.1, for each Allocation Year, the following items of
income, gain, loss and deduction shall, to the extent not previously reflected
in the Capital Accounts of the Members, be specially allocated to their Capital
Accounts, in the following order and priority:
 
(a) If there is a net decrease in “partnership minimum gain” (as defined in
Treasury Regulations § 1.704-2(b)(2) and as computed under Treasury Regulations
§ 1.704-2(d)) for any Allocation Year, then, to the extent required by the
Treasury Regulations, items of income (determined in accordance with the
provisions of Treasury Regulations § 1.704-2(f)(6)) shall be specially allocated
to the Members in an amount equal to each Member’s share of the net decrease in
partnership minimum gain (determined in accordance with the provisions of
Treasury Regulations § 1.704-2(g)).  This Section 5.2(a) shall be interpreted
consistently with, and subject to the exceptions contained in, Treasury
Regulations § 1.704-2(f).
 
(b) If there is a net decrease in “partner nonrecourse debt minimum gain” (as
defined in Treasury Regulations § 1.704-2(i)(2)) for any Allocation Year, then,
to the extent required by Treasury Regulations, items of income (determined in
accordance with the provisions of the Treasury Regulations § 1.704-2(i)(4))
shall be specially allocated to the Members in an amount equal to each Member’s
share of the net decrease in partner nonrecourse debt minimum gain (determined
in accordance with the provisions of Treasury Regulations §
1.704-2(i)(5)).  This Section 5.2(b) shall be interpreted consistently with, and
subject to the exceptions contained in, Treasury Regulations § 1.704-2(i)(4).
 
(c) If any Member unexpectedly receives any adjustment, allocation or
distribution described in Treasury Regulations §§ 1.704-1(b)(2)(ii)(d)(4), (5)
or (6), which causes or increases a deficit balance in such Member’s Adjusted
Capital Account, such Member will be allocated items of income (including gross
income) in an amount and manner sufficient to eliminate, to the extent required
by the Treasury Regulations, the deficit balance in the Member’s Adjusted
Capital Account as quickly as possible; provided that an allocation pursuant to
this Section 5.2(c) shall be made only to the extent that the Member has a
deficit balance in its Adjusted Capital Account after all other allocations
provided for in Section 5.1 and this Section 5.2 have been tentatively made as
if this Section 5.2(c) was not in this Agreement.  This Section 5.2(c) is
intended to be a “qualified income offset” as that term is used in Treasury
Regulations § 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
 
(d) “Nonrecourse deductions” (as defined in Treasury Regulations §§1.704-2(b)(1)
and (c)) for any Allocation Year shall be allocated among the Members in
accordance with their Sharing Percentages.
 
(e) “Partner nonrecourse deductions” (as defined in Treasury Regulations
§1.704-2(i)(2)) shall be specially allocated to the Members who bear the
economic risk of loss with respect to the liability to which the deductions are
attributable, determined in accordance with the principles of Treasury
Regulations § 1.704-2(i)(l).
 
(f) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Sections 734(b) or 743(b) of the Code is required to be taken into
account in determining Capital Accounts under Treasury Regulations §
1.704-1(b)(2)(iv)(m), the amount of the adjustment shall be included as an item
of gain (if positive) or loss (if negative) and shall be specially allocated to
the Members consistent with the manner in which their Capital Accounts are
required to be adjusted by such Treasury Regulation.
 
(g) Simulated Depletion Deductions, Simulated Loss, and IDCs with respect to
each Oil and Gas Property shall be allocated among the Members in proportion to
the manner in which the Simulated Basis of such property is allocated between
the Members pursuant to Section 5.3(a), provided, however, if the percentage
depletion method is used, any excess percentage depletion shall be allocated in
accordance with Treasury Regulation Section 1.704-1(b)(4)(iii).
 
SECTION 5.3. Other Allocation Rules
 
.
 
(a) For purposes of computing the Members’ Capital Accounts, the Simulated Basis
of each Oil and Gas Property will be allocated among the Members in proportion
to their Sharing Percentages.  Upon an adjustment to the Book Basis of an Oil
and Gas Property pursuant to a Revaluation Event, the Simulated Basis may be
reallocated among the Members, but only in a manner consistent with the
provisions of Treasury Regulations § 1.704-1(b)(2)(iv)(k), Section 613A(c)(7)(D)
of the Code and the Treasury Regulations thereunder.
 
(b) Net Income, Net Loss, and any other items of income, gain, loss or deduction
(including Simulated Depletion Deductions, Simulated Loss, and Simulated Gain)
shall be allocated to the Members pursuant to this Article V as of the last day
of each Allocation Year; provided, that Net Income, Net Loss, and such other
items shall also be allocated at such times as the Book Basis of the Company’s
property are adjusted pursuant to the definition of Book Basis.
 
(c) Solely for purposes of determining a Member’s proportionate share of “excess
nonrecourse liabilities” of the Company within the meaning of Treasury
Regulations § 1.752-3(a)(3), the Members’ interests in the Partnership’s profits
are in proportion to their Sharing Percentages.
 
SECTION 5.4. Allocations of Taxable Income or Loss
 
.
 
(a) Except as provided in subsections (b)-(d) below or as otherwise required by
the Code or Treasury Regulations, solely for federal income tax purposes, items
of Company taxable income, gain, loss and deduction for each Allocation Year
shall be allocated among the Members in the same manner as each correlative item
of income, gain, loss and deduction, as determined for Capital Account purposes,
is allocated pursuant to Sections 5.1 and 5.2.
 
(b) For purposes of Treasury Regulations §§ 1.704-1(b)(2)(iv)(k)(2) and
1.704-1(b)(4)(v), the amount realized on the disposition of any Oil and Gas
Property shall be allocated (i) first to the Members in an amount equal to the
remaining Simulated Basis of such property in the same proportions as the
Simulated Basis of such property was allocated to the Members pursuant to
Section 5.3(a), and (ii) any remaining amount realized shall be allocated to the
Members in the same ratio as the Simulated Gain.
 
(c) If property contributed to the Company by a Member has an adjusted tax basis
that differs from its initial Book Basis on the date of contribution or if the
Book Basis of property is adjusted upon the occurrence of a Revaluation Event,
income, gain, loss and deductions with respect to such property will, solely for
tax purposes, be allocated among the Members so as to take account of such
difference.  Such allocations will be made among the Members in the manner
provided in Section 704(c) of the Code, pursuant to the remedial allocation
method described in Treasury Regulation §1.704-3(d).
 
(d) Depreciation, depletion, IDCs, and amortization recapture amounts under
Sections 1245, 1250 or 1254 of the Code, if any, resulting from any sale or
disposition of tangible or intangible depreciable, depletable or amortizable
property shall be allocated to the Members in the same proportions that the
depreciation, depletion, IDCs or amortization being recaptured was allocated.
 
(e) The Members acknowledge that the U.S. federal income tax deduction for cost
or percentage depletion with respect to each separate Oil and Gas Property owned
by the Company must be computed separately by each Member in accordance with
Section 613A(c)(7)(D) of the Code, rather than by the Company.  For purposes of
such computation, each Member shall be allocated a share of the adjusted basis
in each Oil and Gas Property acquired during an Allocation Year equal to its
Sharing Percentage at the end of such Allocation Year.  Each Member shall
separately keep records of its share of the adjusted basis for any cost or
percentage depletion allowable on such Oil and Gas Property, and use such
adjusted basis in the computation of its gain or loss on the disposition of such
Oil and Gas Property.  Upon the request of the Company, each Member shall advise
the Company of its adjusted basis in each Oil and Gas Property as computed in
accordance with the provisions of this Section 5.4(e).  The amount of gain or
loss to be recognized by a Member for income tax purposes as a result of the
sale or other taxable disposition of an Oil and Gas Property shall be equal to
the difference between the amount realized from such sale or disposition
allocated to such Member and such Member’s adjusted basis in such Oil and Gas
Property.
 
SECTION 5.5. Distributions
 
.
 
(a) Except as otherwise provided in Section 5.6 and Section 5.7, Distributions
(other than in connection with a liquidation pursuant to Article VII) of
Available Cash may be made to the Members solely at such times and in such
amounts as the Board of Managers determines, and any such Distribution of
Available Cash shall be made to the Members in accordance with their
then-existing Sharing Percentages.  Distributions of cash in connection with
(w) a liquidation pursuant to Article VII, (x) a Final Exit Event, (y) a
leveraged recapitalization or (z) a sale of assets of the Company having a value
in excess of 15% of the enterprise value of the Company shall be made to the
Members in the following order of priority:
 
(i) first, 100% to Investor until it has received cumulative distributions under
this Section 5.5(a)(i) equal to the Investor Preference Amount;
 
(ii) thereafter, 100% to PDC until it has received cumulative distributions
under this Section 5.5(a)(ii) equal to the Investor Preference Amount; and
 
(iii) thereafter, to the Members in accordance with their then-existing Sharing
Percentages.
 
Proceeds from sales of all the Interests in a Final Exit Event or from
Significant Interest Sales shall be allocated between the Members as if the
Company had received such proceeds in a sale of its assets and Distributed such
proceeds pursuant to clause (i) through (iii) of this Section 5.5(a), as
applicable, provided that if a Significant Interest Sale involves the sale of
Units by one Member disproportionately in excess of its Sharing Percentage at
the time, the proceeds in respect of such excess Units shall be allocated to
such Member separately and shall not be subject to the priority set forth
immediately above.  Each Member agrees to pay to the other Member such amounts
as necessary to give effect to the immediately preceding sentence in connection
with any sale of all of the Interests in a Final Exit or any Significant
Interest Sale.  Any such payment shall be treated by the Members as a
reallocation of the sales price with respect to such sales for federal income
tax purposes.
 
(b) Except as provided in Section 2.5(a) and Article VII, Distributions of
assets in kind may be made to the Members solely at such times and in such
amounts as the Board of Managers determines.  If assets are distributed in kind
other than pursuant to Section 2.5(a)(iii), then the Board of Managers shall
determine the value of each distributed asset, and such distribution shall be
treated as a distribution of cash in an amount equal to such asset value and
such distribution shall be subject to Section 5.5(a) and Article VII, as
applicable.
 
(c) No Distribution may be made if prohibited by Section 18-607 of the Act or
other applicable Law.
 
SECTION 5.6. Tax Distributions
 
.  To the extent of Available Cash, the Company shall make aggregate
distributions of cash (“Minimum Tax Distributions”) to each Member in an amount,
which when added to the cumulative amount of prior distributions made to such
Member (other than the Special PDC Withdrawal), will at least equal the
cumulative amount of federal, state and local income tax payable solely by
reason of such Member’s distributive share, within the meaning of Section 704(b)
of the Code, of the cumulative income, gain, loss and deductions of the Company,
assuming for such purposes that (i) any such income and gain reduced by losses
and deductions (including for this purpose, a deduction equal to such Member’s
share of Simulated Depletion Deductions) attributable to the Member by reason of
its interest in the Company is subject to federal, state or local income tax at
the Assumed Tax Rate and (ii) the cumulative distributive share of any unused
deductions and losses of the Company allocated to a Member may be carried
forward.  The Board of Managers shall cause the Company to make such Minimum Tax
Distributions quarterly during each Fiscal Year of the Company based upon
estimated allocations of income, gain, loss and deductions (including for this
purpose, a deduction equal to such Member’s share of Simulated Depletion
Deductions) of the Company for such Fiscal Year, and future Minimum Tax
Distributions shall be adjusted to reflect any differences between estimated and
actual allocations of Company income, gain, loss and deductions (including for
this purpose, a deduction equal to such Member’s share of Simulated Depletion
Deductions).  To the extent that such Minimum Tax Distributions requirement
increases the amount distributed beyond the amount to which a Member would be
entitled under Sections 5.5 and 7.3 (ignoring this Section 5.6), the excess
portion shall be considered a prepayment of future distributions allocable to
such Member.  Any amount distributed to a Member pursuant to this Section 5.6
shall be treated as an advance of, and shall reduce the amount which such Member
is otherwise entitled to receive thereafter pursuant to Sections 5.5 and
7.3.  If upon termination of a Member’s Interest in the Company or upon the
winding up and liquidation of the Company, a Member shall have received
distributions pursuant to this Section 5.6 in excess of the amount of
distributions to which such Member would be entitled under Sections 5.5 and 7.3
(ignoring this Section 5.6), such Member shall promptly repay such excess to the
Company.
 
SECTION 5.7. Special PDC Withdrawal
 
.  On the date hereof, the Company shall distribute $45 million in cash to PDC
(the “Initial Special Withdrawal”), which distribution shall be treated by the
Company and the Members as a return of capital to PDC to the extent such Initial
Special Withdrawal meets the requirements of Treasury Regulations Section
1.707-4(d) and PDC provides to the Company documentation adequate to support
such treatment on or before the due date for filing the Company’s partnership
return to which the Initial Special Withdrawal relates.  To the extent that the
Initial Special Withdrawal does not meet the requirements of Treasury
Regulations Section 1.707-4(d), the Initial Special Withdrawal will be treated
as consideration by the Company to PDC in exchange for a portion of PDC’s
Initial Capital Contribution.  Following the Closing Date and until December 31,
2010, at the election of PDC in its sole discretion and without any other
approval required, the Company shall distribute promptly up to an additional
$11.5 million to PDC (any such subsequent distribution the “Subsequent Special
Withdrawal,” and, together with the Initial Special Withdrawal the “Special PDC
Withdrawal”), which distribution shall be treated as a return of capital to PDC
to the extent such Subsequent Special Withdrawal meets the requirements of
Treasury Regulations Section 1.707-4(d) and PDC provides to the Company
documentation adequate to support such treatment on or before the due date for
filing the Company’s partnership return to which the Subsequent Special
Withdrawal relates.  To the extent that the Subsequent Special Withdrawal does
not meet the requirements of Treasury Regulations Section 1.707-4(d), the
Subsequent Special Withdrawal will be treated as consideration by the Company to
PDC in exchange for a portion of PDC’s Initial Capital Contribution.  PDC’s
Units (and corresponding Sharing Percentage) will be reduced in proportion to
the amount of any Subsequent Special Withdrawal.
 
ARTICLE VI
 
TRANSFER; WITHDRAWAL; SALE RIGHTS; EXIT EVENTS
 
SECTION 6.1. Restrictions on Transfer
 
.
 
(a) No Transfer of Interests may be made, in whole or in part, other than in
accordance with this Article VI, and any Transfer or attempted Transfer of
Interest in violation of this Article VI or any provision of this Agreement
shall be void ab initio.  In the case of any Transfer made in contravention of
this Article VI that cannot be treated as void under applicable Law, the
transferee shall have only such rights as it is required to have under
applicable Law, but shall not be admitted as a Member.  The Members agree that a
breach of the provisions of the restrictions on Transfers set forth in this
Article VI may cause irreparable injury to the Company and the Members for which
monetary damages (or other remedy at law) are inadequate in view of (i) the
complexities and uncertainties in measuring the actual damages that would be
sustained by reason of the failure of a person to comply with such provisions,
and (ii) the uniqueness of the Company’s business and the relationship among the
Members.  Accordingly, the Members agree that the restrictions on Transfers may
be enforced by specific performance.
 
(b) During the period ending on the four-year anniversary of the Closing Date
(the “Restricted Period”), no Member or its successor(s) may Transfer its
Interest except (i) as approved by the Managers designated by the Member not
seeking to Transfer its Interest, (ii) for a PDC Change of Control or Permitted
Pledge, (iii) an assignment by PDC to a wholly-owned subsidiary (for so long as
the recipient remains a wholly-owned subsidiary of PDC), (iv) an assignment by
Investor to a Permitted Investor Transferee (for so long as the recipient
remains a Permitted Investor Transferee) or (v) a distribution in-kind of
Investor’s interests in the Company to “Accredited Investors” (as such term is
defined in section 501 of Regulation D promulgated under the Securities Act of
1933), upon Investor’s liquidation or as may be required under Investor’s
charter documents (“Permitted Transfers”); provided that Investor may not
Transfer its rights to appoint and remove Investor Designees or under Sections
6.5, 6.6 or 6.8 in connection with the preceding clause (iv) or (v) without the
prior approval of the PDC Designees unless such rights are Transferred as an
entirety as part of, and together with, a Transfer pursuant to clause (iv) or
(v) of at least 35% of the then-outstanding Units to a single Permitted Investor
Transferee.  For the avoidance of doubt, Investor may assign its rights and
obligations to make Capital Contributions hereunder to Permitted Investor
Transferees (for so long as the recipient remains a Permitted Investor
Transferee) without the consent of PDC.  Following the Restricted Period,
Permitted Transfers provided for in this Section 6.1(b) shall continue to be
permitted, and other Transfers by either Member shall be subject to (and may be
made only in accordance with) Sections 6.5 and 6.6.
 
(c) If a PDC Change of Control occurs before the three-year anniversary of the
Closing Date, the Restricted Period shall end on the third anniversary of the
Closing Date and, until such third anniversary:
 
(i) during the Catch-Up Period, approval of any Development Plan and Budget
(including any Capital Calls provided for therein) shall require only the
approval of the Investor Designees; and
 
(ii) after the Catch-Up Period, approval of the portion of any Development Plan
and Budget funded by the debt (including existing debt and the incurrence of
additional debt on arms’ length terms) or cash flow of the Company shall require
only the approval of the Investor Designees, and any remaining portion of any
such Development Plan and Budget (including any Capital Calls provided for
therein) shall require the Approval of the Board of Managers.
 
If a PDC Change of Control occurs between the third anniversary and the fourth
anniversary of the Closing Date, the Restricted Period shall end upon the
occurrence of such PDC Change of Control.
 
(d) Any costs incurred by the Company in connection with any proposed or actual
Transfer by a Member of all or a part of its Interest shall be borne by such
Member, subject to Section 6.7(b).
 
(e) Notwithstanding anything to the contrary in this Section 6.1, a Transfer of
an Interest shall be null and void ab initio if (i) following the proposed
Transfer, the Company would constitute a “publicly traded partnership” for
purposes of Section 7704 of the Code, (ii) such Transfer would result in the
violation of any applicable federal or state securities Laws, (iii) the
transferee is financially incapable of carrying out the transferee’s obligations
under the Agreement or (iv) such Transfer is described in Section 9.6, unless
consented to by the non-Transferring Member.
 
SECTION 6.2. Involuntary Transfer
 
.  To the fullest extent permitted by Law, any Transfer of Interests in
connection with any bankruptcy, insolvency or similar proceedings involving a
Member or pursuant to any judicial order, legal process, execution or attachment
and any other involuntary Transfer not otherwise expressly provided for in this
Agreement shall be subject to the restrictions set forth in this Agreement.
 
SECTION 6.3. Assignees
 
.  Unless an assignee of an Interest becomes a Member in accordance with the
provisions set forth below, such assignee shall not be entitled to any of the
rights granted to a Member hereunder in respect of such Interest (including the
power to designate Managers), other than the right to receive allocations of
income, gain, loss, deduction, credit and similar items and distributions to
which the assignor would otherwise be entitled, to the extent such items are
assigned.
 
SECTION 6.4. Substitution
 
.
 
(a) An assignee of the Interest of a Member, or any portion thereof, may become
a Member entitled to all of the rights of a Member in respect of such Interest
if (i) the assignor gives the assignee such right in accordance with the
provisions of this Article VI, (ii) the Board of Managers consents in writing to
such substitution; and (iii) the assignee executes and delivers such
instruments, in form and substance reasonably satisfactory to the Board of
Managers, as the Board of Managers may deem reasonably necessary to effect such
substitution and to confirm the agreement of the assignee to be bound by all of
the terms and provisions of this Agreement.
 
(b) Notwithstanding anything to the contrary contained herein, an assignee of
Interests of a Member constituting at least 35% of the then-outstanding Units
shall automatically become a substitute Member entitled to all of the rights of
a Member in respect of such Interest if the assignment of such Interest is
pursuant to Sections 6.5 or 6.6.
 
SECTION 6.5. Transfers Initiated by a Member
 
.
 
(a) After the Restricted Period unless otherwise approved by the Board of
Managers, if either Member desires to sell all or any portion of its Interest
(the “Selling Member”), such Selling Member shall provide the other Member (the
“Non-Selling Member”) a right of first offer to acquire such Interest (the “Sale
Interest”) by delivering a written notice (the “Selling Member Notice”) to the
Non-Selling Member stating the Selling Member’s intentions and describing the
Sale Interest.  The Non-Selling Member shall have a period of 30 days (the
“Selling Member Notice Period”) from receipt of the Selling Member Notice to
deliver a written offer (the “Non-Selling Member Offer”) to the Selling Member,
which Non-Selling Member Offer shall include the purchase price (payable in
cash) at which it is willing to purchase the Sale Interest and the proposed
terms of sale.  The Selling Member shall have a period of 30 days from receipt
of the Non-Selling Member offer (the “Non-Selling Member Offer Period”) to
notify the Non-Selling Member that it accepts the Non-Selling Member Offer.  If
the Selling Member accepts the Non-Selling Member Offer prior to the expiration
of the Non-Selling Member Offer Period, the parties shall effectuate such
Transfer within 30 days after the end of the Non-Selling Member Offer Period.
 
(b) If the Selling Member does not accept the Non-Selling Member Offer prior to
the expiration of the Non-Selling Member Offer Period, the Selling Member for a
period of 120 days thereafter may seek a bona fide offer for cash to purchase
the Sale Interest (a “Third Party Offer”) from a third party (the “Third Party
Purchaser”).  If the Selling Member obtains a Third Party Offer, the Selling
Member shall deliver the Third Party Offer to the Non-Selling Member, which
Third Party Offer shall describe the Sale Interest and the proposed purchase
price (payable in cash) and terms of sale. The delivery of the Third Party Offer
to the Non-Selling Member shall constitute a binding offer to sell the Sale
Interest to the Non-Selling Member on the terms set forth therein at a cash
purchase price 8% higher than the Third Party Offer.  The Non-Selling Member
shall have a period of 30 days (the “Third Party Offer Period”) from receipt by
it of the Third Party Offer to (i) notify the Selling Member that it accepts the
Third Party Offer and will pay a cash purchase price for the Selling Member’s
Interest that is 8% higher than, but otherwise on the same terms and conditions
as, the Third Party Offer, (ii) tag-along and participate in the proposed
transaction or (iii) decline to participate in the proposed transaction.  If the
Non-Selling Member accepts the Third Party Offer prior to the expiration of the
Third Party Offer Period, the parties shall effectuate such Transfer within 30
days after the end of the Third Party Offer Period.  If the Non-Selling Member
exercises its tag-along rights under Section 6.5(b)(ii) prior to the expiration
of the Third Party Offer Period, the Non-Selling Member shall sell an amount of
its Interest (the “Non-Selling Interest”) equal to the Sale Interest to the
Third Party Purchaser along with the Sale Interest in the Third Party Offer (a
“Non-Seller Tag-Along Sale”); provided that if the aggregate of the Selling
Interest and the Non-Selling Interest exceeds the maximum aggregate number of
Units that the Third Party Purchaser desires to purchase, then each Member shall
sell its Pro Rata Sale Share of Units.  “Pro Rata Sale Share” of Units means a
number of Units equal to the product of (i) the quotient determined by dividing
(1) the number of Units for sale by such Member by (2) the sum of the Selling
Interest and the Non-Selling Interest and (ii) the aggregate number of Units to
be sold in the contemplated Transfer.  If the Non-Selling Member declines to
participate in the proposed transaction, or fails to notify the Selling Member
of its intent prior to the expiration of the Third Party Offer Period, the
Selling Member may Transfer the Sale Interest to the Third Party Purchaser on
the terms and conditions of the Third Party Offer.  In the event that the
Selling Member’s sale to the Third Party Purchaser is not consummated within 90
days following the expiration of the Third Party Offer Period, the Non-Selling
Member’s rights under this Section 6.5 with respect to the Sale Interest shall
again become effective, and the Selling Member shall not thereafter Transfer any
of the Sale Interest without first offering such interest to the Non-Selling
Member in the manner provided in this Section 6.5.
 
(c) If the Selling Member has initiated the process provided for in this
Section 6.5 with respect to all of its Interest and the Non-Selling Member fails
to purchase the Selling Member’s Interest and does not exercise its tag-along
rights under Section 6.5(b), then the Selling Member may determine in its sole
discretion that it desires to sell all of the Interest in the Company for cash,
including the Interest of the Non-Selling Member, to the Third-Party Purchaser
(a “Drag-Along Sale”).  If the Selling Member determines that it intends to
cause a Drag-Along Sale to be consummated, it shall give not less than 10 days’
prior written notice to the Non-Selling Member of such intent (the “Drag-Along
Notice”).  Upon receipt of such Drag-Along Notice, the Non-Selling Member will
be obligated to Transfer all of its Interest to the Third-Party Purchaser upon
the same terms and conditions as the Selling Member.
 
(d) Upon any Transfer to a Third Party Purchaser, the Selling Member shall
deliver to the Company and the Non-Selling Member a copy of the document
evidencing such Transfer.
 
(e) Notwithstanding anything contained in this Section 6.5, there shall be no
liability on the part of the Selling Member to the Non-Selling Member if the
Non-Seller Tag-Along Sale or Drag-Along Sale pursuant to this Section 6.5 is not
consummated for whatever reason.  Whether to effect a transfer of Interests by
the Selling Member is in the sole and absolute discretion of the Selling Member.
 
(f) If Investor is the Non-Selling Member and PDC is the Selling Member of all
or a part of its Interest under this Section 6.5, Investor’s rights and
obligations under this Section 6.5 may be assigned to and exercised through (in
addition to a Permitted Investor Transferee) a portfolio company Controlled by
Investor or a Permitted Investor Transferee.
 
SECTION 6.6. Transfers Initiated by Third Parties
 
.
 
(a) After the Restricted Period, if either Member (the “Offered Member”)
receives an unsolicited bona fide offer (an “Unsolicited Third Party Offer”)
from a third party (the “Third Party Offeror”) for the Transfer of all or any
portion of its Interest (the “Offered Interest”) that the Offered Member is
willing to accept, the Offered Member shall provide the other Member (the
“Non-Offered Member”) a right of first refusal and tag-along rights pursuant to
the procedures described in this Section 6.6.  The Offered Member shall deliver
a written notice of the proposed terms of the Unsolicited Third Party Offer (the
“Offer Notice”) to the Non-Offered Member, which Offer Notice shall include a
description of the Offered Interest and the purchase price at which the Third
Party Offeror wishes to purchase the Offered Interest.  The Non-Offered Member
shall have a period of 45 days (the “Offer Notice Period”) from receipt of the
Offer Notice to (i) elect to purchase the Offered Interest for cash on the same
terms and conditions as the Unsolicited Third Party Offer (except that the
Non-Offered Member shall pay cash in the amount of the Fair Market Value of any
non-cash consideration included in the Unsolicited Third Party Offer, (ii)
tag-along and participate in the proposed transaction or (iii) decline to
participate in the proposed transaction and retain its Interest.  If the
Non-Offered Member exercises its rights under Section 6.6(a)(i) prior to the
expiration of the Offer Notice Period, the parties shall effectuate such
Transfer within 30 days after the end of the Offer Notice Period.  If the
Non-Offered Member exercises its rights under Section 6.6(a)(ii) prior to the
expiration of the Offer Notice Period, the Non-Offered Member may sell a
proportional amount (the “Non-Offered Interest”) equal to the Offered Interest
to the Third Party Offeror along with the Offered Interest in the Unsolicited
Third Party Offer (a “Non-Offered Tag-Along Sale” and, together with a
Non-Seller Tag-Along Sale, a “Tag-Along Sale”); provided that if the aggregate
of the Offered Interest and the Non-Offered Interest exceeds the maximum
aggregate number of Units that the Third Party Offeror desires to purchase, then
each Member shall sell its Pro Rata Offered Share of Units.  “Pro Rata Offered
Share” of Units means a number of Units equal to the product of (x) the quotient
determined by dividing (1) the number of Units offered for sale by such Member
by (2) the sum of the Offered Interest and the Non-Offered Interest and (y) the
aggregate number of Units to be sold in the contemplated Transfer.  If the
Non-Offered Member declines to participate in the proposed transaction or fails
to notify the Offered Member of its intent prior to the expiration of the Offer
Notice Period, the Offered Member may thereafter Transfer the Offered Interest
to the Third Party Offeror on the terms and conditions of the Unsolicited Third
Party Offer.  In the event that the Offered Member and the Third Party Offeror
fail to consummate the Transfer of the Offered Interest within 90 days following
the expiration of the Offer Notice Period, the Non-Offered Member’s rights under
this Section 6.6 with respect to the Offered Interest shall again become
effective, and the Offered Member shall not thereafter Transfer any of the
Offered Interest without first offering such interest to the Non-Offered Member
in the manner provided in this Section 6.6.
 
(b) Upon any Transfer to a Third Party Offeror, the Offered Member shall deliver
to the Company and the Non-Offered Member a copy of the document evidencing such
Transfer.
 
(c) Notwithstanding anything contained in this Section 6.6, there shall be no
liability on the part of the Offered Member to the Non-Offered Member if the
Non-Offered Tag-Along Sale pursuant to this Section 6.6 is not consummated for
whatever reason.  Whether to effect a transfer of Interests by the Offered
Member is in the sole and absolute discretion of the Offered Member.
 
(d) If Investor is the Non-Offered Member and PDC is the Offered Member of all
or a part of its Interest under this Section 6.6, Investor’s rights and
obligations under this Section 6.6 may be assigned to and exercised through (in
addition to a Permitted Investor Transferee) a portfolio company Controlled by
Investor or a Permitted Investor Transferee.
 
SECTION 6.7. Conditions to Tag-Along Sales and Drag-Along Sales
 
.  Notwithstanding anything contained in Sections 6.5 or 6.6, the rights and
obligations of the other Members to participate in a Tag-Along Sale or
Drag-Along Sale are subject to the following conditions:
 
(a) upon consummation of such Tag-Along Sale or Drag-Along Sale, all of the
Members participating therein will receive the same form of consideration;
 
(b) the Non-Selling Member or Non-Offered Member participating therein shall not
be obligated to pay any expenses incurred in connection with any unconsummated
Tag-Along Sale or Drag-Along Sale (other than such Non-Selling Member’s or
Non-Offered Member’s own out-of-pocket expenses, for which such Non-Selling
Member or Non-Offered Member shall bear sole responsibility), and each such
Member shall be obligated to pay only its pro rata share (based on the amount of
the purchase price received) of expenses incurred in connection with a
consummated Tag-Along Sale or Drag-Along Sale to the extent such expenses are
incurred for the benefit of all such Members and are not otherwise paid by the
Company or another person;
 
(c) the Non-Selling Member or Non-Offered Member may not, without the written
consent of such Non-Selling Member or Non-Offered Member, become obligated with
respect to (A) any representation or warranty other than (x) a representation
and warranty that relates solely to such Non-Selling Member or Non-Offered
Member’s title to its Interest and its authority and capacity to execute and
deliver the subject purchase and sale agreement or (y) a representation and
warranty that relates to the Company and its operations which each Member is
severally making to the purchaser, or (B) any indemnity obligation beyond a pro
rata portion (based on and limited to the value of consideration received by
such Non-Selling Member or Non-Offered Member in the Tag-Along Sale or
Drag-Along Sale) of the indemnity obligations which obligate the Selling Member
or Offered Member and the Non-Selling Member or Non-Offered Member and then,
such indemnity obligations shall be several and not joint or (C) any other
continuing obligation on such Non-Selling Member or Non-Offered Member  in favor
of any other person following the Transfer of such Non-Selling Member or
Non-Offered Member’s Interests (other than obligations relating to
representations and warranties that relate solely to such Non-Selling Member or
Non-Offered Member and not to any other Member or the indemnification obligation
provided for in clause (B) above);
 
(d) the Non-Selling Member or Non-Offered Member shall not be obligated to
consummate such Tag-Along Sale or Drag-Along Sale with respect to its Interest
unless the Selling Member or Offered Member consummates such Tag-Along Sale or
Drag-Along Sale with respect to their Interest on the terms and conditions
contemplated by the Third Party Offer or Unsolicited Third Party Offer; and
 
(e) the Non-Selling Member or Non-Offered Member shall cooperate in good faith
with and provide all reasonably necessary information and documentation
(excluding confidential, proprietary or competitively-sensitive information and
documentation) for, and generally take all commercially reasonable action
necessary to assist in, the consummation of a Tag-Along Sale or Drag-Along Sale
with respect to its Interest.
 
SECTION 6.8. Eastern OpCo Drag-Along; Option
 
.
 
(a) For so long as the Services Agreement remains in effect, at the election of
Investor, upon a Final Exit Event, PDC shall be obligated to transfer all of the
equity interests of Eastern OpCo to the Third Party Purchaser or Third Party
Offeror or acquirer.
 
(b) The Company, at the option of the Investor Designees, shall have the option
to purchase all of the equity interests of Eastern OpCo from PDC for $1, which
option shall be exercisable immediately after the expiration of all covenants
and restrictions preventing the exercise of such option in the Indenture.  Upon
exercise of such option, PDC shall deliver good and marketable title to the
equity interests of Eastern OpCo to the Company, free and clear of all liens,
charges, claims and encumbrances.
 
ARTICLE VII
 
DISSOLUTION; WINDING UP
 
SECTION 7.1. Dissolution
 
.  The Company shall be dissolved only upon the first to occur of any of the
following events (“Dissolution Events”):
 
(a) the election of the Board of Managers;
 
(b) the election to dissolve the Company at any time after the occurrence of a
Termination Event by the Members not committing the breach or violation of this
Agreement that caused the Termination Event;
 
(c) the election to dissolve the Company by either Investor or PDC following a
sale of substantially all of the Company’s assets;
 
(d) the election to dissolve the Company by a Member after a Deadlock under
Section 2.5(a);
 
(e) the election to dissolve the Company by PDC after an Investor Default under
Section 4.3(d)(1); or
 
(f) the entry of a decree of judicial dissolution under Section 18-802 of the
Act.
 
SECTION 7.2. Winding Up
 
.  Upon the occurrence of a Dissolution Event, the business of the Company shall
be wound up and shall, except to the extent consistent with such winding up,
cease.  The Board of Managers (or a Member acting pursuant to Section 2.5(a) or
Section 4.3(d)) shall act as liquidator unless it elects to appoint one or more
other Persons, who may or may not be Members, to act as Liquidator.  The
Liquidator shall proceed diligently to wind up the business and affairs of the
Company and may determine all matters in connection with the winding up of the
Company, including any arrangements to be made with creditors, the amount or
necessity of reserves to cover contingent or unforeseen liabilities, and
whether, to what extent, for what consideration, and on what terms any or all of
the assets of the Company are to be sold.  The Liquidator may in its discretion
retain any obligations due to the Company and distribute (or apply in
satisfaction of Company obligations) the proceeds thereof as collected.  The
Liquidator may not engage in transactions with the assets of the Company from
which it receives a personal benefit; provided, however, that if the Liquidator
is a Member, it shall not be precluded from bidding for and acquiring Company
assets in connection with a liquidation for consideration mutually agreed by
such Member and the Board of Manager Designees of the other Member.  The costs
and expenses of the winding up and liquidation of the Company shall be borne by
the Company.  Until final distribution, the Liquidator shall continue to manage
the Company’s affairs and, if the Liquidator is a Person other than the Board of
Managers, shall, to the extent consistent with the Liquidator’s obligations,
have all of the power and authority of the Board of Managers and be entitled to
indemnification and advance payment of expenses in accordance with the
provisions of this Agreement as if the Liquidator were the Board of
Managers.  The Liquidator shall give or cause to be given all notices to
creditors required by applicable Law and, in addition to any reports otherwise
required by this Agreement to be given to the Members, shall cause a proper
accounting of the Company’s assets, liabilities and operations to be made and
furnished to the Members as of the date all assets of the Company are finally
distributed to the Members or applied in payment of Company liabilities.
 
SECTION 7.3. Application and Distribution of Proceeds of Liquidation
 
.  During or upon completion of the winding up of the Company, the assets of the
Company shall be applied and distributed by the Liquidator, in one or more
installments, in the following order and priority:
 
(a) to the payment, or provision for payment, of the costs and expenses of the
winding up;
 
(b) to the payment, or provision for payment, of creditors of the Company
(including Members, other than in respect of Distributions) in the order of
priority provided by Law;
 
(c) to the establishment of any reserves deemed necessary or appropriate by the
Liquidator to provide for contingent or unforeseen liabilities of the Company;
and
 
(d) the balance shall be distributed to the Members in accordance with
Section 5.5.
 
SECTION 7.4. Certificate of Cancellation
 
.  On completion of the distribution of Company assets as provided herein, the
Liquidator (or such other Person or Persons as the Act may require or permit)
shall file a Certificate of Cancellation with the Secretary of State of the
State of Delaware, cancel any other filings as necessary and take such other
actions as may be necessary to terminate the existence of the Company.
 
ARTICLE VIII
 
LIABILITY AND INDEMNIFICATION
 
SECTION 8.1. No Liability for Company Debts
 
.  Except as expressly provided in the Act, the debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company, and no
Covered Person shall be liable for any such debts, obligations or liabilities.
 
SECTION 8.2. Indemnification
 
.  To the fullest extent permitted by Law, the Company shall indemnify and
defend each Covered Person from and against any and all Covered Losses arising
from any and all claims, demands, causes of action, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
such Covered Person may be involved, or is threatened to be involved, as a party
or otherwise, by reason of its status as such, regardless of whether any of the
foregoing arise from the sole, partial or concurrent negligence of such Covered
Person; provided, however, that the Company shall not indemnify a Covered Person
for Covered Losses arising directly from fraud, intentional or willful
misconduct or a knowing violation of the Law.  The termination of any action,
suit or proceeding by judgment, order, settlement or upon a plea of nolo
contendere, or its equivalent shall not, of itself, create a presumption that
the Covered Person failed to meet the standards for indemnification set forth in
the immediately preceding sentence.  Any indemnification hereunder shall be
satisfied solely out of the assets of the Company.  In no event may a Covered
Person subject the Members to personal liability by reason of these
indemnification provisions.  The indemnification provided by this Section 8.2
shall be in addition to, but not duplicative of, any other rights to which a
Covered Person or any other Person may be entitled under any agreement to which
the Company is a party, pursuant to any vote of the Members, as a matter of Law
or otherwise, and shall continue as to a Covered Person who has ceased to serve
in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Covered Person.
 
SECTION 8.3. Advance Payment and Appearance as a Witness
 
.  To the fullest extent permitted by applicable Law, expenses (including legal
fees) incurred by a Covered Person in defending any claim, demand, cause of
action, action, suit or proceeding shall, from time to time, be advanced by the
Company prior to the final disposition of such claim, demand, cause of action,
action, suit or proceeding upon receipt by the Company of an undertaking by or
on behalf of the Covered Person to repay such amount if it shall be finally
determined that the Covered Person is not entitled to be indemnified as
authorized in Section 8.2.  The Company shall pay or reimburse reasonable
expenses incurred by a Person who is or was a Member, Manager, officer or
employee of the Company in connection with their appearance as a witness or
other participant in a proceeding at a time when they are not a named defendant
or respondent in the proceeding.
 
SECTION 8.4. Insurance
 
.  The Company may procure and maintain insurance, to the extent and in such
amounts as Approved by the Board of Managers, in its sole discretion, on behalf
of Covered Persons and such other Persons as the Board of Managers shall
determine, against any liability that may be asserted against or expenses that
may be incurred by any such Person in connection with the activities of the
Company or such indemnities, regardless of whether the Company would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.  The Company may enter into indemnity contracts with Covered
Persons and adopt written procedures pursuant to which arrangements are made for
the advancement of expenses and the funding of obligations under Section 8.3 and
containing such other procedures regarding indemnification as are appropriate.
 
SECTION 8.5. Nonexclusivity of Rights
 
.  The indemnification and advancement of expenses provided by, or granted
pursuant to, this Article VIII shall not be deemed exclusive of, and shall not
limit, any other rights or remedies to which any Covered Person may be entitled
or which may otherwise be available to any Covered Person at Law or in equity.
 
SECTION 8.6. Savings Clause
 
.  If all or any part of this Article VIII shall be invalidated for any reason
by any court of competent jurisdiction, the Company shall nevertheless indemnify
and hold harmless each Covered Person, and may indemnify and hold harmless any
other Person, for costs, charges, expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement, in connection with any claim,
to the fullest extent permitted by any portion of this Article VIII not
invalidated and to the fullest extent otherwise permitted by applicable Law.
 
SECTION 8.7. Company Responsibility for Indemnification Obligations
 
.  Notwithstanding anything to the contrary in this Agreement, the Company and
the Members hereby acknowledge that a Covered Person may have rights to
indemnification, advancement of expenses and/or insurance pursuant to charter
documents or agreements with the employer of such Covered Person, a Member or a
direct or indirect parent or brother/sister Affiliate of the Covered Person or
Member (collectively, the “Last Resort Indemnitors”).  On the other hand, a
Covered Person may also have rights to indemnification, advancement of expenses
and/or insurance provided by a subsidiary of the Company or pursuant to
agreements with third parties in which the Company or any subsidiary of the
foregoing has an interest (collectively, the “First Resort
Indemnitors”).  Notwithstanding anything to the contrary in this Agreement, as
to each Covered Person’s rights to indemnification and advancement of expenses
pursuant to this Article VIII, the Company and the Members hereby agree that:
 
(a) the First Resort Indemnitors, if any, are the indemnitors of first resort
(i.e., their indemnity obligations to such Covered Person are primary and any
obligation of the Company to advance expenses or to provide indemnification for
the Claims incurred by such Covered Person are secondary), and the First Resort
Indemnitors shall be obligated to indemnify such Covered Person for the full
amount of all Claims and expenses covered by this Article VIII, to the full
extent of their indemnity obligations to the Covered Person and to the extent of
the First Resort Indemnitors’ assets legally available to satisfy such
obligations, without regard to any rights the Covered Person may have against
the Company or the Last Resort Indemnitors;
 
(b) the Company is the indemnitor of second resort (i.e., its indemnity and
advancement of expense obligations to such Covered Person are secondary to the
obligations of any First Resort Indemnitors, but precede any indemnity and
advancement of expense obligations of any Last Resort Indemnitors), and the
Company shall be liable for the full amount of all remaining Claims and expenses
covered by this Article VIII after the application of Section 8.7(a), to the
full extent of its obligations under the other subsections of this Article VIII
and to the extent of the Company’s assets legally available to satisfy such
obligations, without regard to any rights such Covered Person may have against
the Last Resort Indemnitors; and
 
(c) the Last Resort Indemnitors, if any, are the indemnitors of last resort and
shall be obligated to indemnify such Covered Person for any remaining Claims and
expenses covered by this Article VIII only after the application of
Sections 8.7(a) and 8.7(b).
 
The Company and the Members further agree that no advancement or payment by any
Last Resort Indemnitors on behalf of a Covered Person with respect to any Claim
or expense covered by the other sections of this Article VIII shall affect the
foregoing and such Last Resort Indemnitors shall have a right of contribution
and/or be subrogated to the extent of such advancement or payment to all of the
rights of recovery of such Covered Person against the Company.  The Last Resort
Indemnitors, if any, are express third party beneficiaries of the terms of this
Section 8.7.
 
ARTICLE IX
 
CERTAIN TAX MATTERS
 
SECTION 9.1. Partnership Classification
 
.  Except with the prior written consent of all Members, the Company shall not
(i) convert or reorganize into any other legal form or take any action that
would result in the Company no longer being classified as a partnership for
federal income tax purposes, (ii) elect under Treasury Regulation § 301.7701-3
or otherwise to be classified other than as a partnership, or (iii) elect to
exclude the Company from the application of the provisions of subchapter K of
chapter 1 of subtitle A of the Code or any similar provisions of applicable
state Law and no Member shall take any action inconsistent with such
limitations.
 
SECTION 9.2. Tax Returns and Tax Information
 
. The CEO shall, subject to the approval of the Board of Managers, cause the
Company to maintain the Capital Accounts of the Members in accordance with
Section 4.4.  The CEO shall cause all required federal, state, local and foreign
tax returns of the Company to be prepared and timely filed.  Each Member shall
have the right to review the Company’s United States federal income tax return
prior to the filing of such return.  Each Member shall furnish to the Company
all pertinent information in its possession relating to the Company, its assets
and operations necessary to enable the Company’s tax returns to be prepared and
timely filed.
 
SECTION 9.3. Tax Elections
 
.  Except as provided otherwise in this Agreement, the CEO shall, subject to the
approval of the Board of Managers, have the authority to make all tax elections
permitted to be made by the Company; provided, however, that no election shall
be made to classify the Company as an association taxable as a corporation
without the consent of all the Members.  The CEO shall, at the request of any
Member, cause the Company to make an election under Section 754 of the Code.
 
SECTION 9.4. Tax Matters Partner
 
.  PDC shall be the “tax matters partner” of the Company within the meaning of
Section 6231(a)(7) of the Code, and is authorized to represent the Company in
connection with any examination of the Company’s affairs by any tax authority,
including administrative and judicial proceedings, and to expend Company funds
for professional services and the costs associated therewith.  The tax matters
partner shall take such action as may be necessary to cause to the extent
possible each other Member to become a “notice partner” within the meaning of
Section 6223 of the Code.  Any Member may participate at such Member’s expense
in any such administrative or judicial proceeding to the extent permitted by
Law.  The tax matters partner shall keep the other Members fully informed of all
facts and developments relating to any tax audits, exams, litigation, or other
tax proceedings and shall forward to each other Member copies of all significant
written communications it may receive in that capacity.  The Company shall
reimburse PDC for all reasonable costs incurred by PDC in connection with PDC’s
duties and obligations as tax matters partner of the Company; provided, that to
the extent reasonably practicable, PDC shall not incur any such costs without
the prior approval of the Board of Managers, which approval shall not be
unreasonably withheld.  The tax matters partner shall not bind any Member to a
settlement agreement without obtaining the consent of such Member.
 
SECTION 9.5. Withholding
 
.  The Company may withhold and pay to any applicable tax authority all amounts
required by any Law to be withheld by the Company from or with respect to
Distributions to a Member or from or with respect to a Member’s distributive
share of Company taxable income or loss (or item thereof).  Each Member shall
timely provide to the Company all information, forms and certifications
necessary or appropriate to enable the Company to comply with any such
withholding obligation and covenants to the Company that the information, forms
and certifications furnished by it shall be true and accurate in all
respects.  Any amounts so withheld in respect of a Member shall be treated as a
distribution to such Member for all purposes of this Agreement.
 
SECTION 9.6. Tax Terminations
 
.  If either PDC and its Controlled Affiliates (the “PDC Group”) or Investor and
its Controlled Affiliates (“Investor Group”), Transfers, in the aggregate, a
fifty percent (50%) interest in the capital and profits of the Company within a
twelve (12) month period, the Member to which such group relates, on the one
hand, shall indemnify and hold harmless the other Members, on the other hand,
for any deferral of depreciation deductions allocable to the other Members as a
result of any Code Section 708(b)(1)(B) termination caused by the Transfer,
determined using an annual discount rate of ten percent (10%) and the Assumed
Tax Rate.
 
ARTICLE X
 
BOOKS AND RECORDS; REPORTS
 
SECTION 10.1. Maintenance of and Access to Books and Records
 
.  At all times until the dissolution and termination of the Company, the
Company shall maintain separate books, records and accounts that accurately and
fairly reflect in reasonable detail the transactions and dispositions of the
assets of the Company.  In addition, the Company shall keep and maintain at its
principal office all Records and information required to be kept and maintained
in accordance with the Act and shall make such information available to any
Member or representative requesting the same within five days after receipt of a
written request by the Company.  The Board of Managers shall permit each of the
Members, from time to time and at reasonable intervals, (i) to examine, audit
and make copies of the Records of the Company as well as all such other data and
information in the possession or control of the Board of Managers concerning the
Company, Company properties and the ownership and operation thereof, which
Records shall be available to the Members or their representatives at all
reasonable times at the principal office of the Company, or at such other office
where such information is maintained, upon the written request of any Member,
and (ii) to discuss the business, financial condition and results of operations
of the Company with officers, accountants, and other representatives of the
Company.
 
SECTION 10.2. Bank Accounts
 
.  The Board of Managers shall cause to be established and maintained for and in
the name of the Company one or more bank or investment accounts or arrangements.
 
SECTION 10.3. Reports
 
.  The Company shall furnish the following to the Members:
 
(a) Within 30 days after the end of each month: monthly financial statements
(which shall be prepared from the Company’s books and records and need not be
GAAP) and operational reports, including drilling reports and production
estimates for such month;
 
(b) Within 45 days after the end of each Fiscal Quarter: (i) the unaudited
quarterly financial statements for such fiscal quarter; (ii) a report of the
activities during such fiscal quarter in the form reasonably satisfactory to
Investor; (iii) year-to-date figures compared to the Development Plan and
Budget, with variances delineated; (iv) a summary of hedging positions; and (v)
an updated land summary
 
(c) Within 90 days after the end of each Fiscal Year (beginning with the 2009
Fiscal Year): (i) audited consolidated financial statements prepared in
accordance with GAAP by a nationally-recognized independent accounting firm
appointed by the Board of Managers (unless the Board decides otherwise),
together with a copy of the auditor’s letter to management; (ii) year-to-date
figures compared to the Development Plan and Budget, with variances delineated;
and (iii) an annual reserve report prepared by an independent engineer appointed
by the Board of Managers;
 
(d) Within 45 days after the end of each Allocation Year, an estimated Schedule
K-1, (ii) within 60 days after the end of each Allocation Year, a draft Schedule
K-1, and (iii) within 75 days after the end of each Allocation Year, a final
Schedule K-1, along with copies of all other federal, state, or local income tax
returns or reports filed by the Company for the previous year as may be required
as a result of the operations of the Company;
 
(e) Any known defaults under material contracts and material litigation
proceedings; and
 
(f) Any other information or reports reasonably requested by any Member.
 
SECTION 10.4. Fiscal Year
 
.  The fiscal year of the Company shall be the calendar year (“Fiscal Year”).
 
ARTICLE XI
 
DEFINITIONS
 
SECTION 11.1. Definitions
 
. Except as otherwise required by the context, the following terms shall have
the following meanings:
 
“Act” means the Delaware Limited Liability Company Act, as amended from time to
time, or any successor statute thereto.
 
“Adjusted Capital Account” means, as of the end of each Allocation Year, the
balance in a Member’s Capital Account (a) increased by (i) any additional
Capital Contributions the Member makes or is obligated to make, or is treated as
obligated to make pursuant to the provisions of Treasury Regulations §
1.704-1(b)(2)(ii)(c), (ii) the amount such Member is deemed obligated to restore
pursuant to Treasury Regulations § 1.704-2(g) (1)), and (iii) the amount such
Member is deemed obligated to restore pursuant to Treasury Regulations §
1.704-2(i)(5)), and (b) decreased by any adjustments, allocations or
distributions described in Treasury Regulations §§ 1.704-1(b)(2)(ii)(d)(4), (5)
and (6).  This definition shall be interpreted and applied consistently with the
provisions of Treasury Regulations § 1.704-1(b)(2)(ii)(d).
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person.
 
“Agreed Value” means the value set forth opposite PDC’s name on Exhibit C under
the column “Initial Capital Contributions.”
 
“Allocation Year” means (a) the Company’s taxable year for U.S. federal income
tax purposes, or (b) any portion of the period described in clause (a) for which
the Company is required to allocate Net Income, Net Loss, and other items of
Company income, gain, loss or deduction for U.S. federal income tax purposes.
 
“AMI” has the meaning given such term in Exhibit D.
 
“Approval of the Board of Managers” means the approval or consent of a majority
of the Managers and the phrase “Approved by the Board of Managers” has a
correlative meaning.
 
“Assumed Tax Rate” means, as of the time of determination, the highest combined
marginal federal, state and local income tax rates that apply to an individual
residing in New York County, New York, taking into account rate differences that
may apply to the character of the income so allocated, without reduction for
deductions or credits not related to the activities of the Company.
 
“Available Cash” means that amount of cash on hand (including cash equivalents
and temporary investments of Company cash but excluding cash proceeds from
transactions in clauses (w) through (z) in Section 5.5(a)) from time to time
that the Board of Managers determines in its sole discretion is in excess of
amounts required to pay or provide for payment of existing and projected
obligations, capital expenditures and acquisitions, and to provide a reasonable
reserve for working capital and contingencies.
 
“Bankruptcy Event” means the occurrence of any of the following events with
respect to a Member: (i) voluntarily filing a petition in bankruptcy, making an
assignment for the benefit of the creditors of the Member, (ii) filing a
petition or answer seeking, consenting to or acquiescing in any reorganization,
arrangement, readjustment, liquidation, dissolution or similar relief with
respect to the Member under any statute, Law or regulation, or (iii) taking any
action seeking, consenting to or acquiescing in the appointment of a trustee,
receiver or liquidator of the Member or any substantial part of the properties
and assets of the Member.
 
“Book Basis” means, with respect to each Company asset, the adjusted basis of
the asset for federal income tax purposes, except that (a) the initial Book
Basis of an asset other than money contributed by a Member to the Company shall
be the fair market value of the asset on the date of contribution, as agreed by
the contributor and the Board of Managers (excluding designees of any Managers
appointed by the contributor), (b) upon the occurrence of a Revaluation Event,
the Book Basis of all Company assets (including intangibles) shall be adjusted
to their respective fair market values (taking Section 7701(g) of the Code into
account) on such date, as determined by the Board of Managers, (c) the Book
Basis of any Company asset distributed to any Member will be adjusted to equal
the fair market value (taking Section 7701(g) of the Code into account) of such
asset on the date of distribution as agreed by the Board of Managers (excluding
designees of any Managers appointed by the recipient) and the recipient, (d) the
Book Basis of Company assets shall be increased (or decreased) to reflect any
adjustments to the adjusted basis of such assets pursuant to Sections 734(b) or
743(b) of the Code, but only to the extent that such adjustments are taken into
account in determining Capital Accounts pursuant to Treasury Regulations Section
1.704-1(b)(2)(iv)(m) and Section 5.2(g); provided, however, that Book Basis
shall not be adjusted to the extent the Board of Managers determines that an
adjustment pursuant to clause (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (d), and (e) if the Book Basis of any Company asset has
been determined pursuant to the preceding subsections (b) or (d), the Book Basis
of the asset shall thereafter be adjusted by Simulated Depletion Deductions or
Book Depreciation in lieu of any depletion, depreciation, amortization or other
cost recovery deductions otherwise allowable for federal income tax purposes.
 
“Book Depreciation” means, with respect to any depreciable or amortizable
Company asset, an amount that bears the same ratio to the Book Basis of such
asset as the amount of depreciation, amortization or other cost recovery
deductions with respect to such asset, computed for federal income tax purposes,
bears to the adjusted tax basis of such asset; provided, however, that, if the
adjusted tax basis of the asset is zero, Book Depreciation shall be determined
under any reasonable method selected by the Board of Managers, and; provided,
further, if such asset is subject to adjustments under the remedial allocation
method of Treasury Regulations § 1.704-3(d), Book Depreciation shall be
determined under Treasury Regulation § 1.704-3(d)(2).
 
“Business Day” means a day, other than Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by Law
to close.
 
“Capital Account” means the account established for each Member pursuant to
Section 4.4.
 
“Capital Contribution” means the amount of money and the initial Book Basis of
any asset other than money (net of liabilities secured thereby that the Company
is treated as having assumed or taken subject to pursuant to Section 752 of the
Code) contributed by a Member or a Member’s predecessors in interest to the
capital of the Company.
 
“Catch-Up Period” means the period beginning on the date hereof and ending when
Investor has satisfied the Minimum Funding Obligation.
 
“Closing” means the closing of the transactions contemplated by this Agreement
and the Transaction Agreements.
 
“Closing Date” means October 29, 2009.
 
“Code” means the Internal Revenue Code of 1986, as amended (including any
corresponding provisions of succeeding Law).
 
“Confidential Information” means any proprietary or confidential information of
or relating to the Company or, with respect to each Member, the other Member,
including any business information, intellectual property, trade secrets or
other information relating to the respective businesses, operations, assets or
liabilities of the Company or the Members; provided, however, that any
information that is generally available to the public (other than through a
breach by the party disclosing the same of its obligations under this Agreement)
shall not be deemed “Confidential Information”; and provided further that use of
the name “Lime Rock” shall be treated by PDC as Confidential Information.
 
“Continuing Director” means, as of any date of determination, any member of the
Board of Directors of PDC who (a) was a member of such Board of Directors on the
Closing Date or (b) was nominated for election or elected to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination or election.
 
“Contributed Assets” means PDC’s interest in the properties and rights, together
with associated liabilities, obligations and encumbrances, excluding the
Retained Assets, to be contributed to the Company pursuant to the Contribution
Agreement, as more specifically described and provided therein.
 
“Contribution Agreement” means the Contribution Agreement, dated as of the date
hereof, by and between the Company and PDC.
 
“Control,” “Controlling” and “Controlled by” mean the ability (directly or
indirectly through one or more intermediaries) to direct or cause the direction
of the management or affairs of a Person, whether through the ownership of
voting interests, by contract or otherwise.
 
“Controlled Affiliate” means, (a) with respect to PDC or any other Person, all
of the Affiliates Controlled by PDC or such Person, as the case may be, and (b)
with respect to Investor or any Permitted Investor Transferee, any Affiliate
Controlled by any of Investor, Lime Rock Partners V, L.P., Lime Rock Partners GP
V, L.P., LRP GP V, Inc. or Lime Rock Management LP; provided, that no Lime Rock
Resources Entity shall be a Controlled Affiliate of any of the foregoing
entities.
 
“Covered Losses” means any and all losses, assessments, fines, penalties,
administrative orders, obligations, judgments, amounts paid in settlement,
costs, expenses, liabilities and damages (whether actual, consequential or
punitive), including interest, penalties, reasonable court costs and attorney’s
fees, disbursements and costs of investigations, deficiencies, levies, duties
and imposts.
 
“Covered Person” means (i) any Member, any Affiliate of a Member or any
shareholder, partner, member, manager, director, officer, employee,
representative or agent of a Member or any of its Affiliates, (ii) any officer
of the Company and (iii) any member of the Board of Managers, in each case to
the extent any such Person is acting in such capacity in connection with the
business of the Company.
 
“Development Plan and Budget” shall have the meaning provided in Section 2.4(c);
provided, however, that for first period after the Closing Date shall mean the
Initial Development Plan and Budget attached hereto as Exhibit A.
 
“Distributions” means any distributions from the Company made pursuant to
Section 5.5 or 7.3(d), whether from operations or a sale or other disposition of
assets and whether prior to or in connection with a liquidation of the Company.
 
“Drilling Partnerships” means the partnerships referred to in Schedule 1.3 of
the Contribution Agreement.
 
“Eastern OpCo” has the meaning given to such term in the Services Agreement.
 
“Electronic Transmission” means a form of communication that (i) does not
directly involve the physical transmission of paper, (ii) creates a record that
may be retained, retrieved, and reviewed by the recipient, and (iii) may be
directly reproduced in paper form by the recipient through an automated process.
 
“Fair Market Value” means (a), if such offered consideration is a common equity
security traded on the New York Stock Exchange or NASDAQ Stock Exchange, the
average closing price of such security on such exchange for the 10 trading days
ending on the last trading day preceding the date of the Offer Notice or (b),
for all other non-cash consideration, the value determined by a nationally
recognized investment banking firm selected by the Offered Member from a list of
three such firms provided by Non-Offered Member.  Each Member will bear half of
the fees and costs of such investment banking firm.
 
“Final Exit Event” means the earliest to occur of a merger, consolidation, sale
of all or substantially all of the assets of the Company (or, if the Company is
a holding company, then of the Company’s subsidiaries) in one or a series of
related transactions or sale of all the Interests in the Company to a Third
Party Purchaser or a Third Party Offeror.
 
“Fiscal Quarter” means any three-month period commencing on January 1, April 1,
July 1 and October 1 and ending on the last date before the next such date.
 
“GAAP” means those generally accepted accounting principles and practices
consistently applied that are recognized in the United States of America as such
by the Financial Accounting Standards Board (or any generally recognized
successor thereto).
 
“Governmental Authority” means any nation or government, any state, city,
municipality or political subdivision thereof, any federal or state court and
any other agency, body, authority or entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“IDCs” shall have the meaning assigned to the term “intangible drilling and
development costs” in Section 263(c) of the Code.
 
“Indebtedness” means, with respect to any Person, any indebtedness of such
Person in respect of borrowed money or evidenced by bonds, notes, debentures or
similar instruments or letters of credit (or reimbursement agreement in respect
thereof) or representing capital lease obligations or the balance deferred and
unpaid of the purchase price of any property (except any such balance that
constitutes an accrued expense or trade payable arising in the ordinary course
of business), if and to the extent any of the foregoing indebtedness would
appear as a liability upon a balance sheet of such Person prepared in accordance
with GAAP, as well as all indebtedness of others secured by a lien, security
interest or other encumbrance on any asset of such Person (whether or not such
indebtedness is assumed by such Person) and, to the extent not otherwise
included, the guarantee by such Person of any indebtedness of any other Person.
 
“Indenture” means the Indenture, dated as of February 8, 2008, between PDC and
The Bank of New York, as supplemented.
 
“Interest” means, with respect to any Member, the entire interest of such Member
in the Company, including (i) the right of such Member to share in the profits
of the Company, (ii) the right of such Member to Distributions, (iii) the right
to vote under this Agreement pursuant to the terms hereof and (iv) the right to
designate Managers pursuant to the terms hereof.
 
“Investor Preference Amount” means (a) Investor’s aggregate Capital
Contributions to the Company, but not more than the sum of the Minimum Funding
Obligation and, if any, the amount of any Capital Contribution by Investor made
pursuant to Section 4.3(f), minus (b) the amount of any uncured Investor Default
if the Distribution of cash is being made in connection with a liquidation of
the Company initiated by PDC pursuant to Section 4.3(d).
 
“JV OpCo” has the meaning given such term in the Services Agreement.
 
“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration, or interpretative or
advisory opinion or letter of a Governmental Authority having valid
jurisdiction.
 
“Lime Rock Resources Entity” means Lime Rock Resources II-A, L.P., Lime Rock
Resources II-C, L.P., Lime Rock Resources A, L.P., Lime Rock Resources B, L.P.,
Lime Rock Resources C, L.P., any future entity Controlled by the same Persons
who control the foregoing entities, and any subsidiary or portfolio company of
such entities.
 
“Liquidator” means a Person appointed as liquidator by the Board of Managers or
a Member pursuant to the provisions hereof.
 
“Members” means any Person admitted as a member of the Company as of the date
hereof or at any time hereafter in accordance with this Agreement (but such term
does not include any Person who has ceased to be a member of the Company).
 
“Minimum Funding Obligation” means (a) $158,500,000, plus (b) any Additional PDC
Contribution, minus (c) the Special PDC Withdrawal; provided, that in no event
shall the total exceed $102,000,000 without Investor’s consent.  For the
avoidance of doubt, the definition of “Minimum Funding Obligations” excludes any
amount that Investor contributes pursuant to Section 4.3(f).
 
“Net Income” and “Net Loss” means, the taxable income or loss of the Company, as
the case may be, as determined in accordance with Section 703(a) of the Code
(but including in taxable income or loss, for this purpose, all items of income,
gain, loss or deduction required to be stated separately pursuant to Section
702(a) of the Code), for federal income tax purposes as of the close of each of
the Allocation Years of the Company, computed with the following adjustments:
 
(a) tax-exempt income received by the Company will be included in gross income;
 
(b) expenditures described in Section 705(a)(2)(B) of the Code will be treated
as deductible expenses;
 
(c) in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Book Depreciation for such Allocation Year;
 
(d) gain or loss from the disposition of any Company asset that, because of the
application of the provisions of Treasury Regulations §§ 1.704-1(b)(2)(iv)(d) or
(f), has a Book Basis that differs from the asset’s adjusted tax basis, will be
computed based upon the Book Basis (rather than the adjusted tax basis) of such
asset in accordance with the provisions of Treasury Regulations
§§ 1.704(b)(2)(iv)(g) and 1.704-1(b)(4)(i);
 
(e) any increase or decrease to Book Basis resulting from a Revaluation Event or
from the distribution of any Company asset to a Member shall be taken into
account as gain or loss, respectively, in computing Net Income or Net Loss;
 
(f) Simulated Gain shall be added to such taxable income or loss;
 
(g) to the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Section 734 of the Code is required pursuant to Treasury Regulations
§ 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
Units, the amount of such adjustment shall be treated either as an item of gain
(if the adjustment increases the basis of the asset) or an item of loss (if the
adjustment decreases the basis of the asset) from the disposition of the asset
and shall be taken into account for purposes of computing Net Income and Net
Loss; and
 
(h) Any items of income, gain, loss, or deduction allocated pursuant to any
provision of Section 5.2 will be excluded from the computation of Net Income and
Net Loss for purposes of applying Section 5.1.
 
“Oil and Gas Property” shall have the meaning assigned to the term “property” in
Section 614 of the Code.
 
“PDC Change of Control” means (a) any “person” or “group” of related persons (as
such terms are used in Section 13(d) of the Securities Exchange Act of 1934, as
amended) is or becomes a beneficial owner (as such term is used in Rule 13d-3
and Rule 13d-5 of the Securities Exchange Act of 1934, as amended), directly or
indirectly, of more than 50% of PDC’s common stock or (b) the first day on which
a majority of the members of the Board of Directors of PDC are not Continuing
Directors.
 
“Permitted Investor Transferee” means any private equity fund managed or
Controlled by Lime Rock Management LP and the same Persons that, as of the date
hereof, Control Lime Rock Management LP (which shall include any Controlled
Affiliates, but shall exclude any Lime Rock Resources Entities) and that
provides to PDC, prior to any contemplated Transfer, evidence of capitalization
sufficient to cover any remaining funding obligations of Investor
hereunder.  For the avoidance of doubt, no operating portfolio company is a
Permitted Investor Transferee.
 
“Permitted Pledge” means any hypothecation, pledge, mortgage or other
encumbrance under or permitted by PDC revolving commercial lending agreements or
indentures; provided that any foreclosure on a pledged Interest shall not be a
Permitted Pledge.
 
“Person” has the meaning given to such term in the Act.
 
“Prime Rate” means, as of any date, the prime rate of interest most recently
determined and published in The Wall Street Journal as the “WSJ Prime Rate.”
 
“Records” means all books, records and other documentation, both written and
electronic, customarily used to conduct an oil and gas exploration and
development business.
 
“Retained Assets” has the meaning given to such term in the Contribution
Agreement.
 
“Revaluation Event” means, except as otherwise agreed by the Board of Managers
each of the following events: (i) the acquisition of an additional Interest in
the Company by any new or existing Member in exchange for more than a de minimis
Capital Contribution, (ii) the Distribution by the Company to a Member of more
than a de minimis amount of money or other property as consideration for an
Interest in the Company, (iii) the liquidation of the Company within the meaning
of Treasury Regulations § 1.704-1(b)(2)(ii)(g) and (iv) the grant of an Interest
as consideration for the provision of services to or for the benefit of the
Company by an existing Member acting in a Member capacity or by a new Member
acting in a Member capacity in anticipation of becoming a Member.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Services Agreement” means the Transition, Administrative and Marketing Services
Agreement, dated as of the date hereof, by and between the Company, Eastern
OpCo, JV OpCo, PDC and Riley.
 
“Significant Interest Sales” means a sale or series of related sales in which
both Members participate by selling less than all of their Interests for
aggregate proceeds in excess of 15% of the enterprise value of the Company.
 
“Simulated Basis” means the Book Basis of any Oil and Gas Property.
 
“Simulated Depletion Deductions” means the simulated depletion allowance
computed by the Company with respect to its Oil and Gas Properties pursuant to
Treasury Regulations § 1.704-1(b)(2)(iv)(k)(2). For purposes of computing
Simulated Depletion Deductions, the CEO, subject to the approval of the Board of
Managers, will apply on a property by property basis  the simulated cost
depletion method or the simulated percentage depletion method (without regard to
the limitations in Section 613A of the Code) under Treasury Regulations
§ 1.704-1(b)(2)(iv)(k)(2), as determined by the CEO, subject to the approval of
the Board of Managers.
 
“Simulated Gain” or “Simulated Loss” means the simulated gain or simulated loss,
respectively, computed by the Company with respect to its Oil and Gas Properties
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(k)(2).
 
“Super Majority Vote” means the affirmative vote of Members whose aggregate
Sharing Percentages exceed 60%.
 
“Termination Event” means either of the following events: (i) the good faith
determination by another Member’s Board of Managers Designees that a material
breach or violation by a Member of its obligations under this Agreement has
occurred, which breach or violation shall not have been cured within 30 days or
waived by the Non-Defaulting Member(s) after notice thereof shall have been
given to the Defaulting Member or (ii) the occurrence of a Bankruptcy Event.
 
“Transfer” means any sale, transfer, assignment, distribution, conveyance, gift,
abandonment, hypothecation, encumbrance, pledge, mortgage or any other
disposition whether voluntary, involuntarily or by operation of law, and whether
effected directly or indirectly; and “Transferring” means the act of making a
Transfer; and  “Transferred” means the condition of a Transfer having
occurred.  For so long as PDC’s securities are listed on a stock exchange,
Transfers of PDC’s securities that do not constitute a PDC Change of Control
shall not be deemed to be Transfers of PDC’s Interest.
 
“Treasury Regulations” means temporary and final regulations promulgated under
the Code by the United States Department of the Treasury, as amended (including
any corresponding provisions of succeeding regulations).
 
SECTION 11.2. Other Defined Terms
 
.  Each of the terms is defined in the provision of the Agreement identified
opposite such term in the following table:
 
Term
Provision
Additional PDC Contribution
Section 4.3(d)(ii)
Agreement
Preamble
Area
Section 1.6(a)
Baker Botts
Section 12.15
Board
Section 2.1(a)
Board of Managers
Section 2.1(a)
Board of Managers Designee
Section 2.2(e)
Capital Calls
Section 4.3(c)
CEO
Section 2.4(c)
Certificate of Formation
Section 1.1
Company
Recitals
COO
Section 2.6(b)
Deadlock
Section 2.5(a)
Defaulting Member
Section 4.3(e)
Designating Party
Section 2.2(e)
Dispute
Section 12.11(a)
Dissolution Events
Section 7.1
Drag-Along Notice
Section 6.5(c)
Drag-Along Sale
Section 6.5(c)
Equity Incentives
Section 4.7
First Resort Indemnitors
Section 8.7
Fiscal Year
Section 10.4
Fulbright
Section 12.15
Initial Capital Contributions
Section 4.3(a)
Initial Deadlock Period
Section 2.5(a)(i)
Initial Development Plan and Budget
Section 2.4(c)
Initial Special Withdrawal
Section 5.7
Investor
Preamble
Investor Default
Section 4.3(d)
Investor Designee
Section 2.2(c)
Investor Group
Section 9.6
Investor Related Party
Section 3.3(c)
Investor Sideways Loan
Section 4.3(d)
Last Resort Indemnitors
Section 8.7
Listed Securities
Section 12.4
Manager
Section 2.1(a)
Member Related Party
Section 3.3(b)
Minimum Tax Distributions
Section 5.6
Non-Defaulting Member
Section 4.3(e)
Non-Offered Interest
Section 6.6(a)
Non-Offered Member
Section 6.6(a)
Non-Offered Tag-Along Sale
Section 6.6(a)
Non-Seller Tag-Along Sale
Section 6.5(b)
Non-Selling Interest
Section 6.5(b)
Non-Selling Member
Section 6.5(a)
Non-Selling Member Offer
Section 6.5(a)
Non-Selling Member Offer Period
Section 6.5(a)
Observer
Section 2.1(l)
Offer Notice
Section 6.6(a)
Offer Notice Period
Section 6.6(a)
Offered Interest
Section 6.6(a)
Offered Member
Section 6.6(a)
Payment Default
Section 4.3(e)
PDC
Preamble
PDC Designee
Section 2.2(d)
PDC Group
Section 9.6
PDC Related Party
Section 3.3(c)
Permitted Transfers
Section 6.1(b)
Pro Rata Offered Share
Section 6.6(a)
Pro Rata Sale Share
Section 6.5(b)
Restricted Period
Section 6.1(b)
Riley
Recitals
Sale Interest
Section 6.5(a)
Selling Member
Section 6.5(a)
Selling Member Notice
Section 6.5(a)
Selling Member Notice Period
Section 6.5(a)
Sharing Percentage
Section 4.2
Sideways Loan
Section 4.3(e)
Special PDC Withdrawal
Section 5.7
Subsequent Special Withdrawal
Section 5.7
Substitute Contribution
Section 4.3(d)
Suspension
Section 2.5(a)(i)
Tag-Along Sale
Section 6.6(a)
Third Party Offer
Section 6.5(b)
Third Party Offer Period
Section 6.5(b)
Third Party Offeror
Section 6.6(a)
Third Party Purchaser
Section 6.5(b)
Transaction Agreements
Section 1.7(c)
Transaction Expenses
Section 12.3(a)
Units
Section 4.1(a)
Unsolicited Third Party Offer
Section 6.6(a)



SECTION 11.3. Construction
 
.
 
(a) When required by the context, the gender of words in this Agreement includes
the masculine, feminine and neuter genders, and the singular includes the plural
(and vice versa).  Unless otherwise specified, references in this Agreement to
(a) Articles and Sections are to Articles and Sections of this Agreement, (b)
Schedules, Exhibits or Annexes are to those attached hereto, each of which is
incorporated herein and made a part hereof for all purposes, (c) Article and
Section headings are for convenience only and shall not affect the
interpretation of this Agreement, (d) the terms “herein,” “hereof,”
“hereinafter” or similar derivations are to this Agreement as a whole and not to
any particular Article or Section, and (e) the terms “include,” “including” or
similar derivations are without limitation.
 
(b) Each of the parties acknowledges that it has been represented, or has been
advised of its right to be represented, by independent counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement.
Each party and its counsel cooperated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto shall be deemed the work product of the parties and may not be construed
against any party by reason of its preparation.  Accordingly, any rule of Law or
any legal decision that would require interpretation of any ambiguities in this
Agreement against any party that draft it is of no application and is hereby
expressly waived.
 
ARTICLE XII
 
MISCELLANEOUS
 
SECTION 12.1. Notices
 
.  All notices and other communications under this Agreement or in connection
herewith shall be in writing and shall be given by delivery in person or by
overnight courier, by registered or certified mail (return receipt requested and
with postage prepaid thereon) or by facsimile or Electronic Transmission to the
parties at the respective addresses set forth in Exhibit C (or at such other
address as any party shall have furnished to the others in accordance with the
terms of this Section 12.1).  All notices and other communications that are
addressed as provided in or pursuant to this Section 12.1 shall be deemed duly
and validly given (a) if delivered in person or by overnight courier, upon
delivery, (b) if delivered by registered or certified mail (return receipt
requested and with postage paid thereon), 72 hours after being placed in a
depository of the United States mails and (c) if delivered by facsimile or
Electronic Transmission, upon transmission thereof and receipt of the
appropriate answerback; provided, however, if such assumed date of notice falls
within a time which is not within the usual business hours of the recipient,
such notice shall be deemed to have been given upon the opening for business on
the next business day by the recipient.
 
SECTION 12.2. Confidentiality
 
.  Each Member hereby agrees that:
 
(a) Such Member has maintained and shall maintain the Confidential Information
strictly confidential and has not and will not, without the prior written
Approval of the Board of Managers, or the Member to which the Confidential
Information relates, as the case may be, disclose such Confidential Information
in any manner whatsoever, in whole or in part. Moreover, such Member shall take
any and all reasonable steps necessary to prevent general disclosure of the
Confidential Information and to transmit the Confidential Information only to
its representatives who need to know the Confidential Information and, in the
case of Investor, to its direct or indirect investors in its ordinary course
fund reporting process, who are informed of the confidential nature of the
Confidential Information and who agree to be bound by the terms of this
Section 12.2. Without limiting the foregoing, such Member shall use at least the
same degree of care to avoid unauthorized disclosure or use of the Confidential
Information as it employs with respect to its own Confidential Information of
like kind.  Disclosure of Confidential Information by a Member’s representatives
shall constitute a breach of this Section 12.2 by such Member.
 
(b) To the extent legal counsel advises that disclosure is required by Law or
the rules or regulations of any stock exchange (and then only) such Member will
disclose only that portion of the Confidential Information which is required by
Law; provided, however, that in any such event the disclosing Member will
provide the Board of Managers, or the Member to which the Confidential
Information relates, as the case may be, with reasonably prompt written notice
prior to any such disclosure so that the Company or the other Member may seek to
obtain а protective order or other confidential treatment for the Confidential
Information, and if a protective order or other remedy is not obtained, the
disclosing Member will furnish only that portion of the information which is
required to be furnished and the disclosing Member may conclusively rely on its
legal counsel to determine the information that it is required to disclose.
 
(c) The agreements contained in this Section 12.2 shall survive the withdrawal
of any Member and the dissolution of the Company for a period of one year after
the date of such withdrawal (for the then-withdrawing Member) or dissolution
(for all Members who are Members at the time of such termination).
 
SECTION 12.3. Expenses
 
.
 
(a) At and after Closing, the Company shall pay directly or reimburse Investor
for the out-of-pocket fees and expenses Investor incurred prior to or within six
months after the Closing in connection with the transactions contemplated by and
negotiation and preparation of this Agreement and the other Transaction
Agreements (“Transaction Expenses”) and shall pay directly or reimburse PDC’s
Transaction Expenses up to the amount of Investor’s Transaction
Expenses.  Transaction Expenses shall include all fees, costs, and expenses of
legal counsel, accountants and all other third party consultants and advisors
engaged by such Member to assist with the transactions contemplated by this
Agreement and the other Transaction Agreements, the due diligence reviews
conducted by it and the negotiation or preparation of this Agreement and the
other Transaction Agreements and all direct out-of-pocket expenses for travel
and similar matters.
 
(b) Investor shall not charge the Company any on-going management fees or
similar fees.
 
(c) The Board of Managers shall be entitled to reimbursement from the Company of
reasonable out-of-pocket expenses in connection with attending meetings of the
Board of Managers and fulfilling Board duties, subject to such limitations as
may be established by the Board.
 
SECTION 12.4. Standstill
 
.  Each Member other than PDC acknowledges and agrees, for a period from the
Closing Date and until six months after such Member ceases to hold any Units,
that neither it nor any of its Controlled Affiliates shall, directly or
indirectly, without the prior written consent of PDC:  (a) acquire or agree to
acquire or make any proposal to acquire, in any manner, any of PDC’s securities
that are listed or quoted on an exchange (“Listed Securities”); (b) act jointly
or in concert with any third party to acquire, in any manner, any Listed
Securities of PDC or its Affiliates or (c) solicit proxies of PDC’s
securityholders, or form, join or in any way participate in a proxy group which
is doing so. The expiration of the standstill period shall not in any way
relieve a Member from any prohibitions under federal securities laws on trading
PDC’s securities, to the extent such Member knows material non-public
information about PDC and each Member other than PDC agrees to comply with such
federal securities laws. For avoidance of doubt, except to the extent portfolio
companies in which a Member other than PDC holds investments have received
Confidential Information from such Member, its Controlled Affiliates or any Lime
Rock Resources Entity, this Section 12.4 shall not apply to such portfolio
companies as Affiliates under this Section 12.4.
 
SECTION 12.5. Non-Solicitation
 
.  Each Member covenants and agrees with the other Member that, from the Closing
Date and until one year following the earlier of the dissolution of the Company
and the date that such Member Transfers all of its Interest to an un-Affiliated
third party, such Member will not, directly or indirectly, hire or retain or
attempt to hire or retain or influence the possible hiring or retaining by a
third party of any person who is a managerial-level employee of the other Member
the Company or Eastern OpCo, without first seeking and obtaining such Member’s
prior written authorization, which may be arbitrarily withheld; provided,
however, that the foregoing provision will not prevent either Member from
employing any such person who (a) has been terminated by the Company (provided
that such termination is not the result of any interference, solicitation or
other action by the Member seeking to hire such employee) or (b) responds to an
advertisement or other general solicitation for employment (which solicitations
are not specifically targeted at the such other Member’s employees) through the
use of media advertisements, professional search firms or otherwise.  With
respect to each Member, the Company shall not, from the Closing Date and until
one year following the earlier of the dissolution of the Company and the date
such Member Transfers all of its Interest to an un-Affiliated third party,
directly or indirectly, hire or retain or attempt to hire or retain or influence
the possible hiring or retaining by a third party of any person who is a
managerial-level employee of a Member (excluding, in the case of PDC, employees
of Eastern OpCo), without first seeking and obtaining such Member’s prior
written authorization, which may be arbitrarily withheld; provided, however,
that the foregoing provision will not prevent the Company, upon approval of the
Board of Managers, from employing any such person who (a) has been terminated by
a Member (provided that such termination is not the result of any interference,
solicitation or other action by the Company) or (b) responds to an advertisement
or other general solicitation for employment (which solicitations are not
specifically targeted at the such Member’s employees) through the use of media
advertisements, professional search firms or otherwise.
 
SECTION 12.6. Entire Agreement
 
.  This Agreement and the Transaction Agreements constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior written or oral agreements and understandings and all contemporaneous oral
agreements and understandings among the parties or any of them with respect to
the subject matter hereof. All Exhibits and Schedules hereto are expressly made
a part of this Agreement.
 
SECTION 12.7. Waiver or Consent
 
.  A waiver or consent, express or implied, to or of any breach or default by
any Person in the performance of its obligations with respect to the Company is
not a consent or waiver to or of any other breach or default in the performance
by that Person of the same or any other obligations of that Person with respect
to the Company.  Failure on the part of a Person to complain of any act or
omission of any Person or to declare any Person in breach or default with
respect to an obligation, irrespective of how long that failure continues, shall
not be construed as a waiver of the breach or default until the applicable
statute of limitations has run.  No waiver of any obligation under this
Agreement or the Act shall be effective unless in writing signed by or on behalf
of the Person or Persons to whom the obligation is owed.
 
SECTION 12.8. Amendment
 
.  Except as otherwise expressly provided herein, any amendment to this
Agreement shall become effective only upon the execution of a written instrument
executed by (i) both Members, for so long as there are two Members, or (ii) a
Super Majority Vote, if there are more than two Members, provided, however,
that, except as expressly provided herein, any amendment to any of the economic
terms or provisions applicable to a Member or other rights adversely affecting a
Member, including, but not limited to, (a) decreasing a Member’s rights to
receive distributions (including rights under Section 7.3) or (b) removing or
reducing a Member’s right to (i) designate a Manager, (ii) approve certain
actions of the Company (including through any Manager designated by such
Member), including such actions with respect to its subsidiaries, and (iii) be
indemnified by the Company, shall be effective only upon the execution of a
written instrument by such Member.
 
SECTION 12.9. Choice of Law
 
.
 
(a) This Agreement shall be construed, interpreted and enforced in accordance
with, and the respective rights and obligations of the parties shall be governed
by, the laws of the State of Delaware without regard to principles of conflicts
of law.  Any right to trial by jury with respect to any claim or proceeding
relating to or arising out of this Agreement, or any transaction or conduct in
connection herewith, is waived.
 
(b) Each Member hereby consents to submit to the exclusive jurisdiction and
venue of the courts of Dallas County, Texas and of the United States of America
located in Dallas County, Texas for any actions, suits or proceedings arising
out of or relating to this Agreement.
 
(c) In no event shall either Member be entitled to punitive damages, exemplary
damages, consequential damages, speculative damages or compensation for business
interruption, loss of profits, loss of opportunity or opportunity costs from
another Member in any action, suit or proceeding arising out of or related to
this Agreement.
 
SECTION 12.10. Public Announcement
 
.  No Member or its Affiliates shall make any public announcement or filing with
respect to the Company or its affairs or the transactions provided for herein
without the prior written consent of the other Member(s), which shall not be
withheld unreasonably, except as may be required by law.  Further, any such
public announcement or filing shall not reference or otherwise identify
Investor’s Affiliates without prior written consent of Investor.
 
SECTION 12.11. Specific Performance
 
.  The Members agree that a breach of the provisions of Article VI or Section
3.3, 12.2, 12.4 or 12.5 may cause irreparable injury to the Company or the
Members for which monetary damages (or other remedy at law) are inadequate in
view of (i) the complexities and uncertainties in measuring the actual damages
that would be sustained by reason of the failure of a person to comply with such
provisions, and (ii) the uniqueness of the Company’s business and the
relationship among the Members.  Accordingly, the Members agree that a breach of
Article VI or Section 3.3, 12.2, 12.4 or 12.5 may be enforced by specific
performance, in addition to any other remedy to which they are entitled at law
or in equity.  In connection with any request for specific performance, the
other Member waives any requirement for the security or posting of any bond in
connection with such remedy.
 
SECTION 12.12. Binding Agreement
 
.  This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns (it being understood and
agreed that, except as expressly provided herein, nothing contained in this
Agreement is intended to confer any rights, benefits or remedies of any kind or
character on any other Person under or by reason of this Agreement).  It is
expressly understood and agreed that any attempted or purported assignment by
any party of this Agreement in violation of the provisions of this Section 12.12
shall be null and void.
 
SECTION 12.13. Benefit of Agreement
 
.  Nothing in this Agreement expressed or implied, shall be construed to give to
any creditor of the Company or of any Member any legal or equitable right,
remedy or claim under or in respect of this Agreement.
 
SECTION 12.14. Further Assurances
 
.  In connection with this Agreement and the transactions contemplated hereby,
each Member agrees to execute and deliver any additional documents and
instruments and to perform any additional acts necessary or appropriate to
effectuate the provisions of this Agreement and those transactions.
 
SECTION 12.15. Legal Counsel
 
.  The Members acknowledge and agree that Baker Botts L.L.P. (“Baker Botts”)
(i) has represented PDC and certain of its Affiliates in connection with the
negotiation, execution and delivery of this Agreement and all other agreements
contemplated by this Agreement, (ii) other than its representation of the
Company in certain financing matters, has not represented the Company or any
Member other than PDC, and (iii) in no event shall an attorney-client
relationship be deemed to exist between Baker Botts, on the one hand, and the
Members (other than PDC) or any of their respective Affiliates, or the Company
(other than as specified in clause (ii)), on the other hand, in respect of Baker
Botts’ representation as described in clauses (i) and (ii) above.
 
The Members acknowledge and agree that Fulbright & Jaworski L.L.P. (“Fulbright”)
(i) has represented Investor in connection with the negotiation, execution and
delivery of this Agreement and all other agreements contemplated by this
Agreement, (ii) has not represented the Company or any Member other than
Investor, and (iii) in no event shall an attorney-client relationship be deemed
to exist between Fulbright, on the one hand, and the Members (other than
Investor) or any of their respective Affiliates, or the Company, on the other
hand, in respect of Fulbright’s representation as described in clauses (i) and
(ii) above
 
SECTION 12.16. Counterparts
 
.  This Agreement may be executed in any number of counterparts or counterpart
signature pages, each of which shall constitute an original and all of which
shall constitute one and the same instrument.
 
[Remainder of page intentionally left blank; Signature page follows]
 

HOU03:1220675.1                                                                    
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
MEMBERS:
 
 
PETROLEUM DEVELOPMENT CORPORATION
 
 


 
 


 
 
By: /s/ Gysle R.
Shellum                                                                           
 
 
Gysle R. Shellum
 
 
Chief Financial Officer
 
LR-MOUNTAINEER HOLDINGS, L.P.
 
 
By:
Lime Rock Partners GP V, L.P.,

 
 
its General Partner

 
By:        LRP GP V, Inc., its General Partner
 
By: /s/ J. William Franklin,
Jr.                                                         
J. William Franklin, Jr.
Managing Director



HOU03:1220675.1
 

 
